Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 1 of 72


                               Wealth                 Canand~igua
                            Strategies                National
                                Group    •            Bank&Trust



July 12,2017                                                                             Rita Nischal, Esq.
                                                                           Vice President and Trust Officer
                                                                                  1150 Pittsford-Victor Rd
                                                                                        Pittsford, NY 145.34
Mr. Lester Eber
                                                                                 PH 585-419-0670 x50631
Personal & Confidential
Bldg 2 Suites 10&11                                                                   800-724-2621 x50631
95 Allens Creek Rd.                                                                 rnischal@cnbank.com
RochesterNY 14618-3250

       Re:     Settlement of the Allen Eber Residuary Trust

Dear Lester:

         Enclose( please fmd the following documents for your review and/or signature in order
to settle the abo''e mentioned Trust:

   1. Receipt cmd Release, please review and sign in front of a notary public;

   2. List of Holdings and Statement showing all of the transactions that have taken place since
      the accounting, December 27, 2016 through June 20, 2017;

   3. Chart showing distribution of shares; and

   4. Form W9 to be completed.

In order to make any distributions to you, I will need a copy of your current government photo
ID along with a completed form W9. Also, please provide us with instructions to transfer the
assets.

If you have any questions or concerns, please do not hesitate to contact me.

                                              Very truly yours,



                                             Rita Nischal




                                                                                            PLAINnFPS
                                                                                              EXHIBIT
                                                                                              3"L-
                                         CNBank.com


                                                                        EB-00000811
    Case 1:16-cv-09517-LAK-KHP Document
                                     - -266-3
                                          - --Filed
                                                --11/09/19
                                                    - - ··-·····-Page
                                                                 -·
                                                                      2 of 72




 SURROGATE'S COURT OF THE STATE OF NEW YORK
 COUNTY OF MONROE
 FINAL ACCOUNT OF THE CANANDAIGUA NATIONAL                                       RECEIPT AND RELEASE
 BANK AND TRUST COMPANY, AS SUCCESSOR CO-
 TRUSTEE OF RESIDUARY TRUST UNDER WILL OF ALLEN                                File No. 1970-1952
 EBER DATED OCTOBER 27, 1969

TO THE SURROGATE'S COURT, COUNTY OF MONROE

   The undersigned, being of full age, sound mind and under no duress or disability, and entitled to
share in the above mentioned Trust as a beneficiary,

(a) Acknowledges that The Canandaigua National Bank and Trust Company (hereinafter referred to as
    "CNB" or "Co-Trustee") in its capacity as Co-Trustee, has fully and satisfactorily accounted for all
    assets of the Trust from the date of the Accounting, December 27, 2016, through June 20, 2017, such
    activities prior to December 27, 2016, having been judicially approved;

(b) Acknowledges receipt of statements of transaction activities from December 27, 2016 through June
    20, 2017 which is attached hereto;

(c) Acknowledges and requests that the Co-Trustee settle the Trust and distribute the assets pursuant
    to the Proposed Distribution Chart attached hereto which follows the Order dated June 1, 2017 with
    modifications to account for distributions made to Erica Stein;

(d) Acknowledges and hereby releases, discharges, indemnifies and holds harmless Canandaigua
    National Bank and Trust Company in its capacity as Co-Trustee and iri its corporate capacity, its
    successors and affiliates, and the directors and employees of CNB or its affiliates, against all claims
    (including taxes of every kind and character), demands, suits, actions, expenses, accountants' fees, . : .
    attorneys' fees and all losses and damages of every kind and character whatsoever attributabul~         · ti?·.:.: :
    the Co-Trustee in connection with the administration of the Trust and the settlement of the. ~~·~a~ ·
    to the date of this Agreemen t            .                                                    ·. : : :              .
                                                                                                          . .. ..           . ... .
                                                                                                               : : : : · · · ·::
                                                                                                                    . . . . .. .

                                                       Lester Eber

County of          }ss.
State of           }ss


        On the __ day of                in the year 2017 before me, the undersigned, a Notary.         ~1;1bf2
 and for said State, personally appeared Lester Eber personally known to me or proved to ~ p                                           .·
·basis of satisfactory evidence to be the individual whose name is subscribed to the within insttu
 and acknowledged to me that he executed the same in his capacity, and that by his signature on ,t~~:::                            ·
 instrument, the individual, or the person upon behalf of which the individual acted, executed t.trEr •
 instrument

                                                       Notary Public




                                                                                 EB-00000812
                                        Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 3 of 72


                                                                     Residuary TUW Allen Eber Proposed Distribution

            Assets                          Total Shares on     Total Tax     Market Value   Daniel Kleeberg      Lisa Stein (1/6)     Audrey Hays (1/3)     lester Eber (1/3)
                                            Hand to be          Cost Basis    as of          (1/6)
                                            Distributed                       6.20.2017
            AT&T                            1,000               24,390.00     38,910.00      170                  170                  330                   330
            Chemours Co.                    80- sell 2**        916 .94       3,040.00       13                   13                   26                    26
            CloroxCo                        300                 18,699.00     42,345 .00     51                   51                   99                    99
            Du Pont De Nemours Ei           400                 17,923.06     33,424.00      68                   68                   132                   132
            Co
            Eber Bros & Co Oass A           1,850               631,238.50    0.00           315                  315                  610 (1 extra share)   610 (1 extra share)
            Eber Bros & Co Class 8          290                 462,973 .99   0.00           50 (1 extra share}   50 (1 extra share)   95                    95
            Eber Bros & Co 6% Non-          2,000               200,000.00    0.00           340                  340                  660                   660
            Cumulative
            Exxon-Mobile Corp               2,190-sell 2**      4,903.55      181,244.40     372                  372                  722                   722
                                            shares
            *Lilly Eli & Co                 500                 17,110.00     41,170.00      85 + 12= 97          85-72 =13            165 + 30 = 195        165 + 30 = 195
            Lockheed Martin Corp            300                 20,751.00     84,690.00      51                   51                   99                    99
            Com
            Microsoft Corporation           800                 20,320.00     56,696.00      136                  136                  264                   264
            pfizer Inc:.                    886-sell2**         15,518.29     29,432.92      150                  150                  292                   292
                                            shares
            Dodge & Cox Income              3,591.95            50,000.00     49,748.56      610.6315             610.6315             1185.3435             118.3435
            Fund
            Franklin Templeton              3,598.27            48,792.52     44,258.71      611.7059             611.7059             1187.4291             1187.4291
            Global Bond tnst.
            Vangaurd Int. Term Bd           4,122.01            50,000.00     47,361.92      700.7417             700.7417             1360.2633             1360.2633
            Index Admiral
            Total Shares/bonds to           21,908.23                                        3736.0791            3,652.0791           7,307 .0359           7,307 .0359
            be Distributed
            Money Market P                  $11,779.15 (after                                $1,963 .19           $1,963.19            $3,926.38             $3,926.38
                                            fees and
                                            expenses)
            Money Market I                  $9,335.32                                        $1,555.89 + 11.92    $1,555.89-71.52      $3,111.77 + 29.80     $3,111.77 + 29.80
            Total Cash To be                                                                 $3,531.00            $3,447.56            $7,067 .95            $7,067.95
            Distributed

           * Please note - Lilly Eli was used to adjust Erica Stein's distribution for 2017 (6 months) as was Money Market income.
           * *Please note, proceeds from the sale of shares will be divided accordingly and will impact cash distribution amounts.




'----- - - - --   ·-·· -·-- - ·- · - ···-
                                                                                                                                                     EB-00000836
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 4 of 72




                                            . At a Surrogate's Court of the State of New York
                                              held in and for the County of Monroe at
                                              Rochester; New York, on May 18, 2017.


PRESENT: HON. JOHN M. OWENS, Sqrrogate

FINAL ACCOUNTING OF THE CANANDAIGUA
NATIONAL BANK AND TRUST COMPANY, AS                         ORDER FOR JUDICIAL
SUCCESSOR CO-TRUSTEE OF RESIDUARY                          SETTLEMENT OF FINAL
TRUST UNDER WILL OF ALLEN BBBR DATED                     ACCOUNT OF SUCCESSOR CO·
OCTOBER 27, 1969                                         TRUSTEE, RESIGNATION AND
                                                         DISCHARGE OF CO-TRUSTEE
                                                         AND TERMINATION OF TRUST
                                                                         .          '91'
                                                                  File No.1970f952 1)
                                                                                              /:


         UPON a·eading and filing the duly verified Petition for Judicial Settlement of Final
Account of Successor Co-Trustee, Resignation and Discharge of Co-Trustee and Termination of
Trust, verified by Petitioner, Canandaigua National Bank and Trust Company, on February 1S,
2017;and
        UPON all proofs of service having been duly filed with the Court; and
        THERE having been no Objections filed with the Court by any of the appearing parties;
and
         UPON, the appearance of Canandaigua National Bank through its counsel, Woods Oviatt
Oilman LLP, Lorisa D. LaRocoa, Esq. and William 0. Bauer, Esq., and the appearance of Lester
Bber, through his counsel, Wiedman, Vazzana, Corcoran and Volta, P.C., James G. Vazzana,
Esq. at an ~djourned return date of this Court on May 18, 2017; and
        UPON, the appearance of Callhan Law PLLC, Robert B. Calihan, Esq., on behalf of
Elliott W; Gumaer, Jr., having been waived by the Court at counsel's request;
        NOW, THEREFORE, it is hereby
      . ORDERED, ADJUDGED AND DECREED that the Final Account of Canandaigua
National Bank and Trust Company, as Successor Co-Trustee of the Residuary Trust Under Will ·
of Allen Eber dated October 27, 1969 (the "Trust"), is hereby judicially settled and Canandaigua
National Bank and Trust Company is discharged from any liability in the administration of the



{6127761:}
                                                                                '          PLAINTIFF'S
                                                                                ~            EXHIBIT
                                                                                ~ ·         33
                                                                                I          r(2-'t{,~
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 5 of 72




 Trust from its receipt of assets until distribution of the Trust assets, in its capacity as Successor
 Co-Trustee of the Trust; and it is further
            ORDERED; ADJUDGED AND DECREED that the Trust be terminated and that the
 Trust assets be distributed to the beneficiaries in accordance with the tenns set forth in the Final .
 Accourit and allowed as filed (and adjusted), and that the following is a swnmary thereof as
 settled:
                                                SUMMARY


                                           PRINCIPAL ACCOUNT
            CHARGES:
  Schedule A            Principal received                            $1,409,047.07
  ScheduleAA             Subsequent receipts of·prlncipal                   12,000.44
  Schedule A·l          Realized increases in principal                      5,842.73
  Schedule 0             Unrealized increases in principal                 163.793.12
                                Total Principal Charges                                  $1,590,683.43
            CREDITS:
  ScheduleS              Realized decreases in principal              $ 768,370.36
  Schedule C             Administration expenses                             48,535.21
  Schedule B             Distributions ofprlnoipal                           88,851.48
  Schedul~    0          Unrealized decreases in principal                   10,821,3~

                                Total Principal Credits .                                i 216,584.4Q
            Principal balance on hand shown by Schedule G                                $   674,099.03


                                        INCOME ACCOUNT
            CHARGES:
  Schedule AA-1          Income received                               $     2,868.90
  Schedule A-2           Income collected                                  203,676.91
  Schedule A-3           Realized increases in income                          222.15
                                Total Income Charges                                     $ 206,774.96




 {6127751:}
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 6 of 72




         CREDITS:
 Schedule C-2          Administrative expenses                      $ 18,778.18
 Schedule E-1          Distributions of income                          170.529.29
                                 Totallnoome Credits                                 $    189.307.42
         Income remaining on hand as shown in Schedule G-1                           $     17,467.49


                                        COMBINED ACCOUNTS
 Principal on hand:     Cash                                        $ 35,523.28
                        Other' assets                                   638.575.75
                                 Total principal on hand                             $674,099.03
 Income on hand:        Cash                                                             17.467.49
                                 Total Assets on hand                                $691,566.52


         ORDERED, ADJUDGED AND DECREED that petitioner pay the remaining cash and
transfer, assign and deliver the other remaining assets as shown in the account as follows:
 To: Canandaigua National Bank
         As and for the commissions in the sum of                   $     8,114.86


 To: Woods Oviatt Gilman LLP
         For legal services rendered in the sum of                  $      TBD
         For costs and disbursements                                $      TBD
                                 Balance                                             $ 683,451.66"' .
 To be distributed as follows:
 To: Daniel Kleeberg (1/6 share)                                                     $ 113,908.61*
 To: Lisa Stein (116 share)                                                          $ 113,908.61"'
 To: Audrey Hays (113 share)                                                         $ 227,817.22*
 To: Lester Eber (1/3 share)                                                         $ 227,817.22*


         *Less Woods Oviatt Gilman LLP fees and disbursements- amount to be detennined.




(61277111:}
. ..   ~

           Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 7 of 72




                       ORDERED, ADJUDGED AND DECREED that, upon its completion of the
            distribution of the Trust assets, as set·forth in the Final Account and this Order, Canandaigua
            National Bank and Trust Company shall be discharged as Successor Co·Trustee of the Trusti and ·
            it   is further
                       ORDERED, ADJUDGED AND DECREED that, the sum of$             ~ 1$'1 . ~b ~~ fUI ~ •(~/N ,._ A11lw1~
            shall be paid from the Trust to Woods Oviatt Oilman LLP, as attorneys for Petitioner in
                                       ~ l'a\wt"""f.M~                 ·
            connection with its services in regard to this proceeding.
                                        )                                                 ~

            Dated: --~-=---~--·)'+1 ...-4oOA=..:'..£...2
                                                           RON. ------~~----~--~~~­
                                                                                TE
                                                                                   ~-U ~ -Fn                  -n

                                                                                          c
                                                                                                 ~ ~




            (612n51: >
     Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 8 of 72



                                WIEDMAN, VAZZANA, CORCORAN & VOLTA, P.C.
                                              ATIORNEYSAND COUNSELLORS
FREDERICK WIEDMAN (1957)                        5 SOUTH FITZHUGH STREET
FREDERICK WIEDMAN, JR. (1999)                  ROCHESTER, NEW YORK 14614
                                                 TELEPHONE (585) 454-585o             PARALEGALS
JAMES G. VAZZANA                                                                      JOANNE LAMAGNA
CHRISTOPHER H. CORCORAN                            FACSIMILE (s8s)454-1273
                                                                                      AMANDA L BACH
SANDRA E. VOLTA •

'AlSO ADMmED IN FLORIDA




                                                       July 19, 2017

    Canandaigua National Bank & Trust
    1150 Pittsford-Victor Road
    Pitttsford, New York 14534

    Attention:            Rita Nischal, Esq.,
                           Vice President and Trust Officer             E-mail to: rnischal@cnbank.com

    Re:       Settlement of the Allen Eber Residuary Trust

    Dear Attorney Nischal:

    As you know I am the personal attorney for Lester Eber. Attached is a copy of a correspondence with
    Lorisa LaRocca, Esq. dated June 7, 2017 which included an analysis by Wendy Eber.

    Based on the documents which have been sent to my client, it does not appear that the Trust balances
    for Lisa Stein have been reduced by the amount of distributions which have been made to Erica Stein
    (daughter of Lisa Stein). This includes the balances addressed in your recent letter from July 12, 2017
    for the Trust balances from Dec 31, 2016 to June 31st, 2017 where Erica Stein was paid $6000. Am I
    correct?

    As documented in Richard Hawk's letter, ALL of Lisa Stein's ba lances should be reduced for the
    distributions made to her daughter and the lost interest over the past ten years.

                                                         Sincerely,

                                        Wiedman, Vazzana, Corcoran & Volta, P.C.




                                                     James G. Vazzana
    Dictated but not read.
    JGV/alb
    Enclosure
    CC:     John Herbert, Esq .
            Lorisa LaRocca, Esq.
            Lester Eber
            Wendy Eber




                                                                         PLAINnFF'S
                                                                          EXHIBIT

                                                                                                       CNB-PL0010
           Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 9 of 72


                                     WIEDMAN, VAZZANA, CORCORAN & VOLTA, P.C.
                                             ATTORNEYS AND COUNSE:LLORS
                                                6 SOUTH FITZHUGH STREET

FRE:OE:RICK WIE:OMAN 09117)                   ROCHE:STE:R, NE:W YORK 14614
                                                                                                      PARALEGALS
JTRE:DE:RICK WIEDMAN • .JR. (19991              TELEPHONE (585) 4134·6850                          .JOANNE LAMAGNA
                                                                                                    AMANDA l.. BACH
.JAMES G. VAZZANA                                FACSIMILE (585) 454·1273
CHRISTOPHER H. CORCORAN
SANDRA E. VOLTA'

•ALSO ADMITTED IN FL.ORIDA

                                                    June 7, 2017

           Lorlsa D. LaRocca, Esq .
           Woods Oviatt Gilman LLP
           700 Crossroads Bldg.
           2 State Street
           Rochester, New York 14614

           Re:       Allen Eber Trust

           Dear Lorisa:

                 Yesterday I had a telephone conversation with the Ebers and their corporate
          attorney John Herbert.

                 Wendy'Eber prepared a proforma analysis of how the Trust should be distributed
          and taking into account the questions I raised about the distribution to Erica Stein. It Is
          enclosed for your review and comments.                  ·

                Since your statements are being paid by th$ Trust including SDNY litigation
          should not theirs be paid from the Trust? I am sure Mike Gumaer, likewise as Trustee
          would want his paid too.

                     If you agree then the balances would need to be adjusted further.

                    Would you please provide    me with a copy of an itemized i!sting of all the Bank
          fees?

                                                       Sincerely,

                                                   Very truly yours,

                                      Wiedman, Vazzana, Corcoran & Volta,    P.C.

                                            ~min· IJV1f#-·/ j~
                                             ~vv~;;;es G. Vazzana
                                                  dictated but not read
          JGV/jfl
          cc: John Herbert, Esq.




                                                                                                 CNB-PL0011
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 10 of 72


                                                                                                                                                                     N
                                                                                                                                                                     ~

                                                                                                                                                                     0
                                                                                                                                                                     0
                                                                                                                                                                     _j
                                                                                                                                                                     Q.
                                                                                                                      ProFotma                                       r:O
                                                     MJUSted                         Implied            .ste;n        Adjusted        ProForma                       z
  Qparter           Aco:>unt        EberBros         A=xlrlt                         Annual            Oisbc.tr-       Account         AdjusiEd       Foregcae
                                                                                                                                                                     u
   Ended             Balance         Equity          Balance          Income          Ylt!ld          sements          Balance        Income           lnalme
                        A              B             C= A-8              D          E=D*4/C                F         G=C-t-IF+:EJ    H=G•E/4          J=H-D

12/?.l/2DU        $1,.262,85257     $655.000.00      SfiJ7,85257       $2,999.64          1.97%         $3,000.00     $6l0,852.57      $3,Q14A4           $14.80
 3/31/1JJU         1,280,837.90      655,000.00       625,837.90        4,700.42         3.00%           3,000.00      6'31,8S2.70      4,745..59          45.17
 6/30/'1JJU        1,.28l.689..68    655,000.00       626,689.68        3,475.28         2.22%           3,000.00      635,749.66       3,525.52           50.24
 9/30/1JJU         1,302,307.86      6SS,q:noo        647,307.86        4,565.28         2.82%           3,000.00      659,418.08       4,650.69           85.41
12/31/'1JJU        1.266,746.53      655,000.00       611,746.53        3,621.34          2.37\1(.       3,000.00      626,942.16       3,7ll..29          89.95
  3/31/1D13        1,293,097.80      655,!XX).OO      638,097.80        4,929.28          3.09%          3,000.00      656,383.38       5,()70.S4         141.25
  6/30I1f113       :1,.288.254.97    655,000.00       633,254.97        4,782.00          3.02%          3,000..00     654,681.81       4,943.80          161.80
  9/3D/'1JJ13      1,285,697.so      655,000.00       630,697.50        4,998.71          3.17%          3,000.00      655,286.14       5,193.59          194.88
12/31/1Dl3         1,320,553.27      655,000.00       665,553.27        5,370.03          3.23%          3,000..00     693,s36.80        5,594.20         224.17
  3/31/2D14        1,327,()81.31     655,000.00       672,081.31        5,15337           3.07%          3,000.00      703,089.01        5,391.13         '87.76
  6/30/'1JJ14      1,336,721.98      655,000..00      68l.721.98        5,185.62          3.04"          3,000.00      715,967.44        5,446.U          260A9
  9/30/'1JJ14      1,336,656.46      655,000.00       681.666.46        5,1]3.81          3.00%          3,000.00      719,172..41       5,395..18        21!137
12/31/'1JJl4       1,340,850.27      655,000.00       685,850.27        6,938..43         4.05"          3,000.00      726,6'37.59       7,351.06         412.63
  3/31{1Dls        1.306,170.14      655,000.00       651,170,14        5,228.87          3..21%         3,000.00      695,370.08        5,583.79         354.92
  6/30/21J1S       1,299,911.84      655,000.00       644,911.84        5,240.03          3.25%          3,000.00      692,466.71        5,626.42         386.39
  9/30/2015        l,.277,24534      655,000.00       622,245.34        5,341.19          3.43%          3,000.00      673,186.60        5,778A6          lg]:D
 U/31/1Dl5         1,310,634.15      655..000.00      655,634.15        5,343.72          3.26%          3,000.CO      710,012.68        5,786.33         443..21
  3/31/]Dl6        1,303,215.91      655,000.00       648,215.91        5,453.18          3.37%          3,000..00     706,!B7.65        5,939.61         486.43
  6~
  9/3012D16
                   1,348,.895.24
                   l.33o,743.05
                                     655,000.00
                                     655,000.00
                                                      693,895.24
                                                      675,743.05
                                                                        5,312.88
                                                                        4,769.08
                                                                                          3.06"
                                                                                          2.82%
                                                                                                         3,000.00
                                                                                                         3,000.00
                                                                                                                       7SS,203Al
                                                                                                                       740,520.63
                                                                                                                                         5,782.29
                                                                                                                                         5,226.25
                                                                                                                                                          469.41
                                                                                                                                                          IS'/.17
 12/31/'1JJ16      1,344,255.67      655,000.00       689,255.67        4,452.83          2.S8%          3,000.00      757,490.42        4,893.65         440.82
 3/30/20l:7
Total
                     679,486.00               -       679,485..00       4,935.10          2.91%           6,000.00
                                                                                                        69,000.00
                                                                                                                       754,16LS7         5,477.1f/        542.37
                                                                                                                                                        6,211.94

Actual Current Account Billance     $679,486.00
TotaiSteinDistributions(SDs)          69,000.00}      $75,217.94
Total Foregone Interest: on 50s        6,211.94
PFMA Ending Account Balance          754,703.94
                                                    Alkx:atlon of   As Adjusted     EberBros         Net Adjusted                    Bank Proposed
AHocotion of.PFMA Endina AOCIIUttt Bokma!          SDs &Assoclnt    Distributions   Sealrities       Distribution                     Distributions   DiffeJ esx:e
Name                 Share            ~
 lester                1/3          $251,567.98            $0.00    $251,567.98           $0.00       $251.567.98                     $226,495.311    $25,(172.65
 Audrey                1/3           251,567.98             0..00    251,567.98                -       251.567.98                      226,495.33      25,(172.65
 Daniel                1/6           125,783.99             0.00      125,783.99               -       125,783.99                      113,247.67      12,536.32
 Lisa                  1/6           125,783.99       {75,211.94)      50,566Jl5               -        50,566.QS                      113,247.67     {62.681-61)
                                    $754,703.94                     $679,486.00           $0.00       $679,486.00                     $679.486.00           $0.00
           Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 11 of 72


LaRocca, Lorisa D.

From:                                  Keneally, Paul F. <PKeneally@underbergkessler.com>
Sent:                                  Wednesday, October 31, 2018 10:29 AM
To:                                    LaRocca, Lorisa D.; O'Brien, Dan
Cc:                                    Ramsey, Colin D.; Brian C. Brook; daryoush@clintonbrook.com; john herbert Esq
Subject:                               Notice
Attachments:                           10302018171620-000l.pdf



Counsel: FYI

CONFIDENTIALITY NOTICE: This email message and any attachments are confidential and intended solely for the named addressee(s).
They may be subject to legal, professional or other privilege or may be protected by other legal rules. They must not be disclosed to
anyone without the sender's authorization. If you are not the intended recipient or authorized to receive this email for the intended
recipient, you may not disclose, copy, distribute or retain this message or any part of it. Please notify us if you received this message
but were not the Intended recipient. Thank you, Underberg & Kessler LLP




                                                                    1
                                                                                                                   CNB-PL0001
 Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 12 of 72




To: Allen Eber Trust
    c/o Canandaigua National Bank and Trust Company
        72 South Main St.
        Canandaigua, NY 14424
        Attn: Rita Nischal, Esq.


NOTICE OF INTENT TO PURCHASE SHARES

The undersigned hereby gives notice of my intent to purchase all shares of capital stock ofEber
Bros. & Co., Inc. ( the "Company") of which the Allen Eber Trust is the registered holder that
are proposed to be transferred to Daniel Kleeberg, Lisa Stein or Audrey Hays pursuant to Article
XII ofthe By-Laws ofthe Company.



Lester Eber




                                                                                         CNB-PL0002
                            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 13 of 72
                                                    Residuary TUW Allen Eber Proposed Distribution of Securities

 Assets                      Total Shares on        Total Tax      Market Value   Daniel Kleeberg   Lisa Stein       Audrey Hays             Lester Eber
                             Hand to be             Cost Basis     as of          68.76% of         31.24% of        38.202%                 38.202%
                             Distributed                           6.20.2017      23.595%           23.595%
 AT&T                        1,000         (sell    24,390.00      38,910.00      162               73               382                     382
                             1)
 Chemours Co.                80           (sell3)   916.94         3,040.00       12                5                30                      30
 Clorox Co                   300          (sell2)   18,699.00      42,345 .00     48                22               114                     114
 Du Pont De Nemours Ei       400 **       (sell3)   17,923 .06**   33,424.00      64* * (now 83)    29 ** (now 37)   152**(now 195)          152**(now 195)
 Co**(now Dow DuPont)        (512 .8 shs; sell 2)   (17,895.10)
 Eber Bros & Co Class A #    1,850                  631,238.50     0.00           301 (+1)          137 (+1)         706                      706
 Eber Bros & Co Class B #    290                    462,973 .99    0.00           47                21               111 (+1)                 111 (+1)
 Eber Bros & Co 6% Non-      2,000                  200,000 .00    0.00           324               147              764                      765 (+1)
 Cumulative #
 Exxon-Mobil Corp            2,190       (sell2)    4,903 .55      181,244.40     355               161              836                      836
 *Lilly Eli & Co             500         (sell1)    17,110.00      41,170.00      81                36               191                      191
 Lockheed Martin Corp        300         (sell2)    20,751.00      84,690.00      48                22               114                      114
 Com
 Microsoft Corporation       800         (sell2)    20,320.00      56,696.00      129               58               305                      305
 Pfizer Inc.                 886         (sell2)    15,518.29      29,432.92      143               65               338                      338
 Dodge & Cox Income          3,591.954              50,000 .00     49,748 .56     582.755           264.765          1,372.198                1,372.198
 Fund                        (sell 0.038 units)
 Franklin Templeton          3,598.269              48,792.52      44,258 .71     583.780           265.231          1,374.610                1,374.610
 Global Bond lnst.            (sell 0.038 units)
 Vanguard Int. Term Bd       4,122.012              50,000.00      47,361.92      668.752           303.836          1,574.691                1,574.691
 Index Admiral
---
                             (Sell 0.042 units)

*Please note, proceeds from the sale of the shares will be divided accordingly and will impact cash distributions.

** The Dow DuPont_ Inc. merger 9/1/2017 (new ticker DWDP} provided former DuPont De Nemours Ei Co. shareholders 1.282 shares of new stock for
each prior share held. The prior 400 shares held became 512.80 new shares; liquidation of the 0.8 share posted to our accounting system 9/13/17 and
adjusted share amounts for each distributee are listed above.

#The attorney's office will be distributing the Eber Bros & Co securities by Deed.




                                                                                                                                  PLAINTIFPS

                                                                                                                           'I
                                                                                                                           I       EXHIBIT
                                                                                                                                    3\.
                                                                                                                                 (1'2-~ t\\
             Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 14 of 72


LaRocca, Lorisa D.

From:                             Jim G Vazza.na <jgvazzana@frontiernet.net>
Sent:                             Friday, September 15, 2017 12:15 PM
To:                               rnischal@cnbank.com
Cc:                               LaRocca, Lorisa D.; 'Wendy Eber'; 'Lester Eber'
Subject:                          Eber Matter



Dear Rita:

As you know, we represent Lester Eber and he and other beneficiaries are reticent to sign a Release and Receipt as
submitted. However, he will sign it without the Release provision.

May I simply strike (d)?

Is it possible to extend your deadline to September 25, 2017? Mr. Eber would like his distribution in kind. I am assuming
since this is a distribution of a non-pecuniary bequest and is part of the residuary estate, distribution in kind will allow
our clients basis to be the date of death value and not effect Mr. Eber's share of reportable losses? Is the estate on a
calendar or fiscal year?

Sincerely,

Jim



James G. Vazzana, Esq.

Wiedman, Vazzana, Corcoran & Volta, PC
5 South Fitzhugh Street
Rochester, NY 14614

Tel. 585-454-5850 ext. 115
Fax. 585-454-1273

DISCLAIMER/CONFIDENTIALITY NOTICE:

This transmission including any attachments, is intended to be delivered and designated solely for delivery to the named
addressee(s) and, may contain information that is confidential, proprietary, attorney-work product and attorney-client
privileged. Any unauthorized review, use, disclosure, copying, distribution or the taking of any action because of this
information is prohibited. Any unauthorized person or unintended recipient of this electronic communication is strictly
prohibited and should immediately notify the sender of the matter and immediate delete the electronic communication
by sending an e-mail to the sender and notifying the sender by telephone at (5850 454-5850 to obtain instructions as to
the disposal oftransmitted material. In no event shall this material be read, used, copied, reproduced, stored or
retained by anyone other than the named addressee(s), except with the express consent of the sender or the named
addressee(s).




                                                                              PLAINTIFPS
                                                              1                 EXHIBIT

                                                                                                         CNB-PL0005
       Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 15 of 72

                   700 Crossroads Building               WOODS                       1900 Main  Place Tower
2   State Street, Rochester, New York 14614              OVIATT                      Buffalo, New York 14202
      p 585.987.2800       I= 585.454.3968               GILMAN                       p 716.248.3200    I= 716.854.5100
                                                                llP


 Writer's Direct Dial Number: 585.987.2834                 ATTORNEYS
 Writer's Direct Fax Number: 585.987.2934               woodsoviatt.com
           Email: l/arocca@woodsoviatt.com



                                                      October 11,2017

James G. Vazzana, Esq.
Wiedman, Vazzana, Corcoran & Volta, P.C.
5 S. Fitzhugh Street, Room 230
Rochester, New York 14614

Brian C. Brook, Esq.
Clinton Brook & Peed
641 Lexington Avenue,         13th   Floor
New York, NY 10022

          Re:      Transfer of Eber Bros. & Co., Inc. stock

Dear Jim and Brian:

        Enclosed please find your clients' respective copies of the Stock Powers transferring their
shares of Eber Bros. & Co., Inc. pursuant to Canandaigua National Bank and Trust Company's
distribution schedule. As the Bank never had possession of the company's stock book or other
corporate documents and, despite request, the Bank has not been provided with the same, we were
required to complete these transfers via these Stock Powers as opposed to issuing new stock
certificates. We are currently retaining the original Stock Powers which I have affixed to each
original Stock Certificate that the Bank received when it became Successor Co-Trustee. We will
continue to do so unless and until such time as we are advised as to whom these originals should be
provided given the apparent inability to locate the company's stock book and affiliated records. It is
my understandin~ that the securities were transferred to your clients' respective financial institutions
on September 29 and that the remaining assets were electronically transferred last week as well.

                                                       Very truly yours,

                                         WOODS OVIATT GILMAN LLP
                                                    ;{~ ~.<A~
                                                      Lorisa D. LaRocca
                                             Please direct responses to Rochester Office



LDL/Jdl/kdk
Enclosures
cc:    Rita Nischal, Esq.
       William G. Bauer, Esq.
                                                                                                          •     PLAINTIFF'S
{5491869: }                              The art of representing people•                                  ij     EXHIBIT
                                                                                                          §      3Y
                                                                                                          I    r/z.'1{t~
             Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 16 of 72


LaRocca, Lorisa D.

From:                             Jim G Vazzana <jgvazzana@frontiernet.net>
Sent:                             Friday, June 02, 2017 1:15 PM
To:                               LaRocca, Lorisa D.
Subject:                          Eber



Dear Lorisa:

1 trust you received my voice mail of yesterday afternoon regarding your inquiry as to the Corporate Stock Book of Eber
Bros. and Co, Inc. I am fairly confident that they do not have it, however, to be sure Wendy will be in Rochester for the
4thof July weekend and will double check.

My clients are questioning the distribution to Lisa Stein and it was their understanding that Lisa Stein was receiving a
distribution for the benefit of her daughter of $1,000.00 per month for the last five years which should reduce Lisa's
one-sixth share by at least $69,000.00 and instead of receiving $113,908.00, she should receive $44,908.00.

Additionally, there is a "time value" for the money distributed that needs to be taken into account. Would you please
clarify this? If we are correct, all other adjustments need to be changed.

Have a great weekend.

Sincerely,

Jim




James G. Vazzana, Esq.

Wiedman, Vazzana, Corcoran & Volta, PC
5 South Fitzhugh Street
Rochester, NY 14614

Tel. 585-454-5850 ext. 115
Fax. 585-454-1273

DISCLAIMER/CONFIDENTIALITY NOTICE:

This transmission including any attachments, is intended to be delivered and designated solely for delivery to the named
addressee(s) and, may contain information that is confidential, proprietary, attorney-work product and attorney-client
privileged. Any unauthorized review, use, disclosure, copying, distribution or the taking of any action because of this
information is prohibited. Any unauthorized person or unintended recipient of this electronic communication is strictly
prohibited and should immediately notify the sender of the matter and immediate delete the electronic communication
by sending an e-mail to the sender and notifying the sender by telephone at (5850 454-5850 to obtain instructions as to
the disposal of transmitted material. In no event shall this material be read, used, copied, reproduced, stored or
retained by anyone other than the named addressee(s), except with the express consent of the sender or the named
addressee(s).


                                                                         f    PlAJNnFPS

                                                              1         ~       ~IT
                                                                                                        CNB-PL0022
           Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 17 of 72


LaRocca, Lorisa D.

From:                             Jim G Vazzana <jgvazzana@frontiernet.net>
Sent:                             Friday, August 18, 2017 9:27AM
To:                               LaRocca, Lorisa D.
Cc:                               'Lester Eber'; 'Wendy Eber'
Subject:                          Eber Bros



Lorisa:

Have you or your client ever found the stock register on Eber Bros., Co.? My client indicated in June that she would
make a special trip to Rochester in July to see if she could find them.

Please advise.

With kindest personal regards, I remain.

Sincerely,

Jim



James G. Vazzana, Esq.

Wiedman, Vazzana, Corcoran & Volta, PC
5 South Fitzhugh Street
Rochester, NY 14614

Tel. 585-454-5850 ext. 115
Fax.585-454-1273

DISCLAIMER/CONFIDENTIALITY NOTICE:

This transmission including any attachments, is intended to be delivered and designated solely for delivery to the named
addressee(s) and, may contain information that is confidential, proprietary, attorney-work product and attorney-client
privileged. Any unauthorized review, use, disclosure, copying, distribution or the taking of any action because of this
information is prohibited. Any unauthorized person or unintended recipient of this electronic communication is strictly
prohibited and should immediately notify the sender of the matter and immediate delete the electronic communication
by sending an e-mail to the sender and notifying the sender by telephone at (5850 454-5850 to obtain instructions as to
the disposal of transmitted material. In no event shall this material be read, used, copied, reproduced, stored or
retained by anyone other than the named addressee(s), except with the express consent of the sender or the named
addressee(s).




                                                                     f    PLAINTIFPS
                                                                     i     EXHIBIT
                                                            1
                                                                     §      Lj(
                                                                                                       CNB-PL0006
        Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 18 of 72

                                    Audrey Hays
                                  26725 Henderson Park Rd.
                                  Oak Creek, Colorado 80467

                                                     October 10, 2018
Via First Class Mail & Email

WendyEber
Lester Eber
Eber Bros. & Co., Inc.
30 Corporate Dr.
North Haven, CT 06473
weber@slocumandsons.com
leber@slocumandsons.com

Dear Wendy and Lester:

        On behalf of myself, Lisa Stein, and Daniel Kleeberg, representing more than one-third of
the shares, I write to request a special meeting of the shareholders of Eber Bros. & Co., Inc. (the
"Company") pursuant to Article 1 Section 1 of the By-Laws. The special meeting of the
shareholders shall be for the following purposes:

       1. Appointing and/or removing directors of the Company;

       2. To consider amendments to the By-Laws so that they conform to the current status of
          the Company; and

       3. Such other items as the shareholders may deem necessary in connection with the above
          or for the operation of the Company's business which are subject to the control of the
          shareholders.

        We request that the special meeting be held at the Southern District ofNew York, 500 Pear]
Street, Courtroom 17-D, New York, New York, 10007 on November 7, 2018 at 9:30AM (local
time). We also note that there has not been an annual meeting of the shareholders in over a year!
even though it was required by Article 1 Section 1 of the By-Laws.




cc:    Daniel Kleeberg, 6957 Pisano Dr., Lake Worth, FL 33467               '    PLAINTIFF'S
                                                                            ij     EXHIBIT
       Lisa Stein. 104 Hollv Lane. Linwood, NJ 08221                        §      "\ "2-
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 19 of 72




                                                                                                         "\
                                                                                                          J '
                                                                                                                \       '
                                                                                                                    '       ,·.
                                                                                                                    J
                        WRITTEN CONSENT OF THE SOLE MEMBER OF TilE
               BOARD OF DIRECTORS OF EBER BROS. WINE AND LIQUOR CORPORATION

                    The undersigned, being the sole member of the Board of Directors of Eber Bros. Wine and

             Liquor Corporation, a New York corporation (the "Corporation"), in accordance with Section 708

             of the Business Corporation Law of the State of New York, authorizing the taking of this action

             by written consent, hereby consents to the adoption of the fo1lowing resolutions, in the same

             manner as if duly presented to, and approved at. a meeting of the Board of Directors of the

             Corporation, duly called and held for such purpose:


             Certificate of Amendment

                     RESOLVED, that the form •.terms and provisions of the Certificate of Amendment of the
             Certificate of Iucorporation of the Corporation dated February lli_~o 17, in the form filed in the
             records of the Corporation, be, and they hereby are, authorized and approved in all respects, and
             that any office,· of the Corporation be, and each of them hereby is, authorized to sign such
             Certificate on behalf o[ the Corporation, with such changes, additions or modifications as the
             signing officer :may approve; such signature to be conclusive evidence of such approval, and to
             submit such Certificate to the stockholders of the Corporation for approval, and to deliver such
             Certificate to thi! Department of State of the State ofNew York for filing;

             Uncertificated S.hares

                     RESOLVED. that aJI the issued and outstanding shares of Class B junior preferred stock
             shall be uncertificated;

             Purchase Agreement

                     RESOLVED, that the form, terms and conditions of the Purchase Agreement dated as ·of
             February _ , 2017, between the Corporation and Lester Eber, in the form filed in the records of
             the Corporation., providing for the purchase of 750 shares of C1ass B junior preferred stock, be,
             and they hereby are, authorized and approved in aU respects, and that any officer of the
             Corporation be, and each of them hereby is, authorized to sign such agreement on behalf of the
             Corporation, with such changes, additions or modifications cLS the signing officer may approve,
             such signature to be conclusive of such approval;



                                                                              -r f    PLAiNnFPS     ~I
                                                                               1       EXH1arr·
                                                                               j     _lt :>

out:blank
                                                                            I! d 2..'1 ~    r,                                    1/24/2(
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 20 of 72




            Miscellaneous

                     RESOLVED, that any director or officer of Corporation and its counsel be, and each of
             them acting alone hereby is, authorized to take all such further action and to execute and deliver
             all such further instruments and documents in the name and on. behalf of Corporation, under its
             corporate seaJ ·or otherwise, and to pay all such expenses as in his or her judgment shall be
             necessary, proper or advisable in order to carry out the intent and effectuate the purposes of the
             foregoing resolution.

                    rN WITNESS WHEREOF , the undersigned has caused this written consent to be
             executed as offebruary ~017 .




                                                         N ar:;;   WendylEber




                                                                                       EB-00001167
out:blank                                                                                                         1124/20
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 21 of 72




                       Eber Bros. Wine and Liquor Corporation (the "Cor:gorationj hereby issues to Lester
                Eber 750 shares of Class B junior preferred stock. par value $50.00 per share (the "Shares") of
                the Corporation, in consideration of Lester Eber' s agreement hereby to reimburse the
                Corporation, at its request, for up to $37,500.00 of expenses incurred or to be incurred by the
                Corporation in connection with its general operations. Upon the execution and delivery of this
                agr=nent by the parties hereto, the Shares will be duly authorized, validly issued. fully paid and
                nonassessable, without further action by either party.



                Dated: February ~ 17

                EBER BROS. WINE AND LIQUOR CORPORATION



                sy       Woo~
                     Name: Wendy
                     Title: Assistan Secretary




                Name: Lester Eber




                                                                                             EB-00001168
out:blank                                                                                                            1/24/20
                                                                                                                    rage'+   UJ

            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 22 of 72




                                              CERTIFICATE OF AMENDMENT
                                                      OF mE
                                          CERTIFICATE OF INCORPORATION
                                                        OF
                                     EBER BROS. WINE AND LIQUOR CORPORATION

                                       Under Section 80S of the Business Corporation Law
                       The undersigned being the Assislallt Secretary of Eber Bros. Wine and Liquor
                 Corporation (the "Comoration.,). hereby c:ertifies that

                        L      The name oftbe Corporation is Eber Bros. Wine and Liquor Corporation.
                         2.      The Certifl(;ate of lncotporation of the Corporation was ftled by the Department
                 of State of the State of New Yorlc on Septc:mbec 3. 1935.

                        3.      The Certificate of Incorporation of the Corporation, as heretofore amended, is
                 hereby further amended,to eftect the foUowing amendment, ~cb is authorized by the Business
                 Corporation Law:

                                To ameud Panlgtapb III, relating to the aggregate nwnber of shares that the
                        Corporation shall have the authority to issue. so as to create and designate as Class B
                        junior pre~rred stock a new class of preferred stock.

                        4.     To effect the foregoing:
                               Paragraph m is amended so that it shall read in its entirety as follows:

                               '1II. A The total number of shares, including tt'lose previously authorized, which
                        the corporation shall have authority 1D issue is 6,817 shares, consisting of: (i) 2,000
                        shares of Class A common stock. no par value pee share; (ii) 2,817 shares of Class B
                        common stock, no par value per share; (iii) 1,000 shares ofprefeJred stock, $100.00 per
                        value per share; and (iv) 1,000 shares of Class B junior prefened stock. $50.00 per share
                        par value.

                                      The relalive rights, preferences and limitations of the shares of Class A
                        common stocl: and aass B oommon stock sball be in all respects eq~ except that only
                        the Class A common stock shall have voting rights, and the Class B common stock shall
                        have no voting rights whatsoever, except as may be required by law.

                                       B.      The preferred stock shall have and be subject to designations,
                        preferences. privileges. voting powers. restrictions and qualifications. as follows: the
                        holders of the prefened stock shall be entitled to receive, when and as declared from the
                        surplus or net profits of the corporation. a fixed yearly dividend at the rate of 5% pee
                        annum, to be calculamd from the date of issue of the respective shares, payable quarterly
                        on the 25111 day of February, May, August and November in e:B(lb year, or on such oth«
                        dates as may be determined by the Board of Directors fiom time to time. The said
                        dividends upon the prefecred stock shall be non-cwnulative, so that if 'for any year cr




                                                                                             EB-00001169
out:blank                                                                                                             1124/20
                 Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 23 of 72



            ,.

                          S%, nor shall it have any preemptive rigbt to share in or subsaibe for any further issue of
                          stock. or other securities of the corporation.

                                          The corporation shall bave the right at any time and from time to time to
                           redeem all or any pan of Lhe Class B junior prefetted stock. at such time issued and
                           outstanding, at $50.00 per share, plus accrued and unpaid dividends for such quarter if
                           authorized Redemption of all of said Class B junior preferred stock shall be made only
                           on 30 days • notice by mail to all the holders of the Class B junior preferred stock. Any
                           partial redemption shall be made in the manner following: the Board of Directors shall
                           cause notice of at least 30 days to be given by mail to all the bolders of the Class B junior
                         . preferred stock so to be redeemed of their intention to redeem the same and shall invite
                           offerings of such Class B junior preferred stock. They shall, to the extent of the amount
                           available and to be devoted to the purpose of redemption. accept and retire the stock
                           offered at dle lowest price, not exceeding $50.00 per sbate., plus accrued and IIDpaid
                           dividends for said quarter if authoriud. Written notice of at least I0 days shall be given
                           1o the holdets of the Class B junior preferred stock so to be redeemed Gf the time and
                           place at which said Class B junior pretmed stock shaH be presented for redemption.
                           Such notice having been given. dividends shall cease to accrue upon the Class B junior
                           preferred stock so called for redemption from the date fixed therefor, t.mless default shall
                           be made in the payment of the redemption price. All Class B jllllior preferred stock
                           redeemed or purchased under any provision bereot:; may, at the option of the Board of
                           Directors, be retired and cancelled, or held in the treasury of the corporation to be ro-
                           issued from time Co time.

                                           D.     In case of liquidation or dissolulioo of the corporation or upon any
                          distnoution of its capital after all the debts of the corpomtion shall have been paid, the
                          remaining assets, properties and effects of the corporation sball be applied. ~ to the
                          payment of 1he entire amount of said preferred stock then issued and outstanding, at par.
                          ~ to the payment of all unpaid dividend<; on the prefetted stock, for said quarter if
                          authorized. sudl unpaid dividends to be paid out of capital assets if the surplus earnings
                          be insufficient to pay the same~ third. to the payment of the entire amount of the Class B
                          junior prefem::d stoclc then issued a.od outstanding, at par, ~ to the payment of all
                          unpaid dividends on said Class B junior preferred stock. fur said quarter if authorized.
                          such unpaid dividends to be paid out of eapi1al assets if the surplus earnings be
                          insufficient to pay the sam~ and !ill!!. after such payment the rerrurinder of said assets,
                          properties and effects oftbe corporation shall belong to and be divided pro rata among
                          the holders of the shares of common stock.

                                           E.     The holders of the Class A common stock and the Class B junior
                          preferred   stock. voting together as a single class, shall have full voting rights, that is to
                          ~~~fur~~~~A~oo~~~~b~~~
                          Class B junior preferred stock. The holders of the Class B common stock and the holders
                          of the prefermd stock sball not be entitled to vote at the election of Directors, or at any
                          other meeting of s1nckholders. nor sballihe holders of such stock. be entitled to vote on a
                          proceeding for mortgaging the property and ftanebises of tbe corporation. pursuant to
                          Section Sixteen of the Stock Corpot"a1ion Law, for guaran1Eeing tbe bonds of another
                          corpor.Won. pur.nl4n:t to Soction Nineteen of said Law. for :sole of the fumchises and

                                                                     3




                                                                                                  EB·00001170
out:blank                                                                                                                   1/24/20
                                                                                                                     ..&.   """b"""   V   V   J




            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 24 of 72




                      years, dividends at the rate of 5% per annum shall not have been paid on aU the nssued
                      and outstanding preferred stock. the deficiency shall not be fully paid or set apart before
                      any dividend shall be paid upon the c:ommon stock or the Class B junior preferred stock.
                      Only the net earnings or profits of tbe cor:poration in exoess of said non-<:wnulative
                      dividend of S% per annwn may be distributed by the Directors to the holders of common
                      stock or the Class B junior preferred stock. The prefem:d stock sbaU not be entitled to
                      parricipate in the profits of the corponuion. whether by stock dividends or otherwise,
                      beyond such oon-annulalive annual dividend of 5%, nor shall it have any preemptive
                      right to share in or subscnbe for any fur1ber issue of stock or other securities af the
                      corporation.

                                        The oorporation shall have the right at any time and from time to time to
                      redeem all or any part of the preferred stock, at such time issued and outstanding, at
                      $50.00 per share. plus accrued and unpaid dividends for such quarter if authorized.
                      Redemption of all said preferred stock shall be made only on 30 days• notice by mail to
                      all the holdeB of the preferred stock. .Any partial redemption shall be made in the
                      manner following: the Board of Directors shall cause notice of at least 30 days to be
                      given by mail to all the holders ofthe prefurred stock: so to be redeemed of their intention
                      to redeem the same and shall invite offerings of such preferred stock. They shall. to the
                      elC\:e1lt of the amount available and to be *"oted to tbe purpose of redemption, accept and
                      retire the stoct offered at the lowest price. not exceeding $50.00 per share, plus accrued
                      and wtpaid dividends for said quarter if authorized. Written notice of at least 10 days
                      sbnll be given to the holders of the prefened stock so to be redeemed of the time and
                      place at which said referred stock sball be presented for redemption. Such notice having
                      been given, dividends shall cease to aoaue upon the prefemd stock so caUed for
                      redemption from the date fixed therefor. unless default shall be made in the payment of
                      the redemption price. All preferred stOCk redeemed or purebased under any provision
                      bereo( may, at the option of the Board of Directors, be retired and cancelled, or held in
                      the treasuJy of the corporation to be ~issued from time to time.

                                     C.     The Class B junior preferred stock shall be junior to the preferred
                      stock and sball have and be subject to designations, prcl"en:nces, privileges, voting
                      powers. restrictions and qualifications. as follows: the holders of the Class B junioc
                      preferred stnck shall be eatitled to receive. when and as declared from the surplus or nct
                      profits of the OOI))Omtion. a fixed yearly dividend at the rate of 5% per annum, uo be
                      calculated from tbe date of issue of the respective shares, payable quarterly on the 2So.
                      day of Februaiy. May. August and November in each year, or on such other dates as may
                      be determined by the Boatd of Directors from time to time. The said dividends 11p0n the
                      Class B junior preferred stock shall be norw:wnulative. so that if for any year or years.
                      dividends at tbe rate of 5% per annum sball not have been. paid on aJI the issued and
                      outstanding Class B junior (IICferred stock. the deficiency shall not be fully paid or set
                      apart before any dividend shall be paid upon the common stock. Only the net eaminp;s or
                      profits of the corpontti.on in excess of said non-cumulative dividend of 5% per &Mum
                      may be distributed by the Directors to the holders of common stock. The Clll$$ B junior
                      preferred stock sball not be entitled to partici~ in the profits of the corporation.
                      whether by stock: dividends or otherwise., beyond such no~t-CWDu.lative annual dividend of

                                                               2




                                                                                           EB-00001171
out:blank                                                                                                                    1/24/20
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 25 of 72




                        property of the corporation, pursuant to Section Twenty of said Law, for establishing
                        priorities or a-eating preferences among tbe several classes of stock., pursuant to Section
                        Thirty-Six of said Law, for coll.S()lidation. pursuant to Seaion Eighty-Six of said Law, for
                        vohmtary dissolution. pursuant to Section One Hundred Five of said Law, or for change
                        of name, pursuant to the General Corporation Law.

                                       F.      The capital of the corporation shall be at least equal to the sum of
                        the aggregate par value of all issued shares having a par value plus the aggregate amount
                        of consideration received by the corporation for the issuances of shares without par value,
                        plus such amounts as from time to time by resolution of the Soard of Directors may be
                        transferred thereto."

                         5.      The amendmeL!t to the certificate of incorporation of the Corporation effected
                 hereby wus authorized by the unanimous written consent of the Board of the Directors of the
                 Corporation and by the unanimous written consent of the shareholders of the Corporation
                 entitled to vote thereon.

                        IN WITNESS WHEREOF, I have signed this Certificate this           J4~      day of February,
                 2017 and l:lereby affirm the truth of the statements contained herein under penalties of perjury.




                                                                 4




                                                                                             EB-0000 1172
out:blank                                                                                                              1/24/20
            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 26 of 72

                                                                                                           ,.


                                WRITIEN CONSENT OF TilE STOCKHOLDERS OF
                                EBER BROS. WINE AND UQUOR CORPORATION


                      The undersigned. being the holdex of all the outstanding shares of Class A oommon stock
               of Eber Bros. Wine and Liquor Corporation. a New York coqX,ration (the "Corooration"), in
               accordance with Section 615 of the Business Corporation Law ofthe State of New York,        ooes
               hereby consent to tbe adoption of the following resolution, in the same manner as if duly
               presented to, and approved at, a meeting of the slOCkholders of the Corporation, duly called and
               held for such purpose:

                      Appointment of Director

                             RESOLVED, that Wendy Eber be, and she hereby is, appoinred as a director of the
                      Corporation. Wltil her successor is duly elected and qualified or Wltil her earlier death,
                      resignation or removal.

                       IN WllNESS WHEREOF, the undersigned h.as caused this written consent to be executed
               as of February' ~""lnl7.


                                                              EBER BROS . & CO., INC.
                                                                     (.'# .r C"t7
                                                              By:__~----~-----­
                                                                 Name: 2. £ "5 If> ~A E I> Fll
                                                                 Title: :Fi ~ .s .·-1 ,. -f




                                                                                          EB-00001173
out:blank                                                                                                          1/24/20
   Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 27 of 72

                  '"


         ... STATEOFNE.WYORK
             SUPREME COURT                                             COUNTY OF MONROE


                        ALEXBAY, LLC,

                                                                         Plaintiff,                   SUMMONS

                                     -vs.-                                                            Index No.:

                        EBER BROS. WINE & LIQUOR CORP.;                                             C)o ld--             ;q '1
                       SOUTHERN WINE & SPIRITS
                       OF AMERICA, INC.;
                        EBER BROS. WINE & LIQUOR METRO, INC.~
                             and
                                                                                                                =~:
                       JOHN DOES 1 - 10, being fictitious names                                                 {f!i)


                       intended to designate other entities or persons                                         ~~~
                                                                                                               E,/:1
                                                                                                              rq
                       claiming any interest in Eber Bros. Wine &                                             \ .D
                       Liquor, Inc.'s "OWNERSHIP INTEREST IN                                                  ~~
                       EBER BROS. WINE & LIQUOR METRO,                                                       :J::
                       INC.";
                                                                         Defendants.


           To the above-named Defendants:

            YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a
            copy of your Answer on the Plaintiff's attorneys within twenty (20) days after service of this
            Swnmons, exclusive of the day of service (or within 30 days after the service is complete if
·- -----. _ this_8_ummons is not personally delivered to you within the_State_of.New-York);-and in case of ..
            your failure to appear or answer, judgment will be taken against you by default for the relief
            demanded in the Complaint.

          · Trial is to be held in the County of Monroe; the venue of this matter is based upon
            Defendants' principal place of business.

           DATED: 21 February 2012                                               UNDERBERG & KESSLER LLP
                  Rochester, New York.                                           Attorneyf) ' )YJ_in/iffAfrbay, LLC


                                                                                      w~~z
                                                                                 William E. Brueckner and Michael J. Beyma
                                                                                 300 Bausch & Lomb Place
                                                                                 Rochester, New York 14604
                                                                                 585.258.2800
                                                                                        PLAINnFPS
                                                                                         EXHIBIT                    KSH00070
          0;\Microsoft\UKE\EberBrothero\ucc foreclosure\Summons.docx
I            Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 28 of 72

                                 .,£:




                         STATE OF NEW YORK
                         SUPREME COURT .                              . COUNTY OF MONROE


                                        ALEXBAY; LLC,

                                                                           Plaintiff,                       Index No.:

                                                                                                        dojj-/9 J1
                                        EBER BROS. WINE & LIQUOR CORP.;
                                        SOUTHERN WINE & SPIRITS
                                        OF AMERICA, INC.;
                                        EBER BROS. WINE & LIQUOR METRO, INC.;
                                        and ·
                                        JOHN DOES 1 - 10, being fictitious names
                                        intended to designate other entities or persons
                                        claiming any interest in Eber Bros. Wine &
                                        Liquor, Inc.'s "OWNERSHIP INTEREST IN
                                        EBER BROS. WINE & LIQUOR METRO,
                                        INC.";
                                                                           Defendants.

                                                                                                                                .:t
                                                                                                                              {'\)      ~
                                                                                                                              ~:..      cr:s
                                                                                                                             .';j       ;::;
                                                                COMPLAINT FOR                                                ~•!JJ>   ,::_l'}
                                                                                            n:l 1'1)
                                               DETERl\flNATION OF 'COMMERCIAL REASONABLEN~flS'~
                                                         OF ACCEPTANCE OF COLLATERAL     ::F:' ,.._
                                                  UNDER §9-627 of UNIFORM COMMERCIAL COD~ :-tJ
                                                                                                                                 ~
    ·-- ·-- - -···-- . - ·- ---·             . . ...                           .-           .   .                       {2
                                                                                                        ---- ------ - -rr;     ~      . .       .
                                                                                    .                                ~       -~
                        AS AND FOR ITS COMPLAINT against the Defendants herein, Plaintiff AL"itXBA Y,

                        LLC, by its attorneys Underberg & Kessler LLP, alleges and states as follows:

                                                                              OVERVIEW:

                                        1.          By this action, Plaintiff, the secured creditor of a borrower in default, seeks a

                        determination, as provided under Uniform Commercial Code §9-627, that the enforcement of

                        the creditor's security interest; by the creditor's acceptance of certain collateral in full

                        satisfaction of the underlying _obligation, are "commercially reasonable" and in good faith.



                        :uccforeclooure/ucc complaint.dccx                                                                   KSH00071
   Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 29 of 72




                                        THE PARTIES and the COLLATERAL:

                    2.     Plaintiff Alexbay, LLC (HA/exbay"), is a limited liability company organized .

        . and existing under the laws of the State of Connecticut, with an address for,the transaction ~f

          business at 30 Corporate Drive, North Haven, Connecticut 06473. As of the date of this

          Complaint, Alexbay is the holder of a certain promissory note executed by Eber Bros. Wine &

          Liquor Corp. and all the associated rights to the collateral that secures repayment of the debt

          memorialized by that promissory note.

                    3.      Defendant Eber Bros. Wine & Liquor Corp. ("Eber Bros.") is a corporation

          organized and existing under the laws of the State ofNew York, with an address for the

          transaction of business at 95 Allens Creek Drive, Suite 10, Building 2, Rochester, New York

          14618 .

                 . 4.       Defendant Eber Bros. Wine & Liquor Metro, Inc. ("Metro") is a corporation

          organized and existing under the laws of the State of New York, with an address for the

          transaction of business at 95 Aliens Creek Drive, Suite 10, Building 2, Rochester, New York

          14618. Metro is a wholly owned subsidiary ofEber Bros.: that is to say, Eber Bros. owns all

          of Metro' s capital stock. As its name suggests, Metro was formed to carry on business as a

- --   -.. . ·distributor.ofwine and liquor.

                    5.      Through a series of transactions defined in greater detail subsequently in this

          Complaint, Eber Bros. became indebted to Lester Eber in sums exceeding $3.2Million. Under

          the terms of a contemporaneously executed security agreement, Eber Bros.' indebtedness to

          Lester Eber (the "Original Secured Creditor") was secured by a        pledg~   of virtually all of

          Eber Bros.' assets, including (without limitation) Eber Bros.' ownership interest in Metro.

          The Original Secured Creditor's rights under the notes and security agreement were thereafter



          A/exbay. LLC. v. Eber Bros. Wine & Liquor Corp. eta/.    Complaint to Detennine Commercial Reasonableness
          Index No.:                                                                             KSH<foo7~of 13
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 30 of 72




      assigned by the Original Secured Creditor to Alexbay. The capital stock of Metro, owned

      entirely by Eber Bros. and pledged to secure Eber Bros.' indebtedness and other obligations

      under the notes and security agreements, is the collateral that is the subject of this action ("the

      Collateraf').

               6.       Upon information and belief, Southern Wine & Spirits of America, Inc.

      ("Southern"), is a corporation organized and existing under the laws of the State of Florida,

      with an address for the transaction of business at 166 N.W. 163rd Street, Miami, Florida,

      33169.    ~pon    further information and belief, Southern may claim an interest as a secured

      creditor with respect to the Collateral, by virtue of a financing statement describing the

      Collateral: that financing statement was filed with the New York State Secretary of State on

      or about on or about August 31, 2007.

               7.       Metro is a co~obligor with respect to some or all of the Eber Bros.' obligations

      that are secured by the Collateral.

               8.       "John Does 1- 10" are unknown parties identified for the purpose of this

      action by fictitious names: those fictitious names being intended to designate any other

      entities or persons who may claim any interest in the Collateral.

                                           THE LOAN TRANSACTIONS:

               A. The $576K Loan to Eber Bros.

               9.       .On or about October 1, 2002, the Original Secured Creditor loaned Eber Bros.

      $575,895.00. The loan was evidenced by a promissory note, and was secured by a collateral

      security interest in "all of the assets of (Eber Bros.) in favor of (the Original Secured
                                   \

      Creditor)." Under the terms of the promissory note evidencing the indebtedness, all principal

      and interest due was to be paid in full no later than October 1, 2012.



      Alexbav. LLC. y. Eber Bros. Wine & Liquor Corp et a/.    Complaint to Determine Commercial Reasonableness
      Index No.:                                                                             KSH(ltMge3 of 13
    Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 31 of 72

                   •rl,l




                           10.   .. On
                                    .. ...or     about
                                          ,. '.'··     .. March
                                                   . ;. .
                                                , \,       .' . .·-13,
                                                                  ".,  2006,
                                                                       ... . .
                                                                      •'
                                                                                 Eber Bros...executed an "Amended .and Restated
                                                                               ·....
                                                                           ···.--. ~;




             Promissory Note" in the amount of$575,895.00, together with interest at an annual rate of

             nine percent. The note called for payment in full of the obligations to the Original Secured

             Creditor on or before March 13,2016. ' ' ·

                           B. The $1.5 Million Loan to Eber Bros.

                           11.     On or about August 15, 2005, the Original Secured Creditor loaned Eber Bros.

              $1 ,503 ,750.00, and Eber Bros. executed a promissory note to memorialize the obligation to

              repay the loan. Shortly thereafter, on or about March 13, 2006, Eber Bros. executed an

              "Amended and Restated Promissory Note" payable to the Original Secured Creditor, and in

              that Amended and Restated Promissory Note agreed to repay the principal amount of the

              origitialloan, plus interest at an annual rate of nine percent.

                           12.     On or about February 1 L 2011. Metro, Eber Bros. and the Original Secured

              Creditor entered into a "Debt Assumption Agreement" ("tlte Debt Assumption Agreemenf')

              whereby Metro assumed all ofEber Bros.' obligations to the Original Secured Creditor under

              the March 13,2006, Amended and Restated Promissory Note. At the time of Metro's

              assumption of those obligations, the remaining unpaid principal balance.ofthe March 13,
-   - -t- ···--- - -········
              2006, Amended and Restated Promissory Note was $1,434,710.68 plus accrued and unpaid

              interest. [A true and accurate copy of the Debt Assumption Agreement is attached to this

              Complaint as Exhibit A.]

                           13.      The Debt Assumption Agreement expressly provides:

                                    Each of (Eber Bros.), Metro and (Original Secured Creditor) agree that
                                    the unpaid principal balance of the (Eber Bros.) Loan is, as of the date
                                    hereof, One Million Four Hundred Thirty-Four Thousand Seven
                                    Hundred Ten and 68/100 Dollars ($1,434,710.68) plus accrued and
                                    unpaid interest. ... (Eber Bros.) hereby irrevocably assigns to
                                    Metro all of (E ber Bros.~) obligations to pay principal, interest and


              Alexbav. LLC, v. Eber Bros. Wine & Liquor Corp. et al.                    Complaint to Detennine Commercial Reasonableness
              Index No.:                                                                                              KSH00~4of13
1.         Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 32 of 72

                                                      ·t l




                                                                         other obligations and liabiliti(l~ i~ respect of the (Eber Bros.) Loan,
                                                                        .and Metro.~grees 'io'be bo~~d by the terms of the (Eber Bros.)
                                                                         Note as if it were the "Ma~er" thereunder and promises to pay the
                                                                         obligations evidenced thereby in accordance with the terms
                                                                         thereof. (Original Secured Creditor) hereby consents to such .
                                                                         assignment by (Eber Bros.) _and assumption by Metro.

                                                                         (Emphasis added.)

                                                             C. The $1,500,000 Line of Credit to Metro.

                                                             14.         In October, 2009, the Original Secured Creditor agreed to lend to Metro, and

                                         Metro promised to repay the Secured Creditor, an amount not to exceed $1.5 Million under a

                                         revolving line of credit ("the Line of Credit Note"). Repayment of any amounts borrowed

                                         and applicable interest was to be paid in full on or before December 31, 2011. [A true and

                                         accurate copy of the Line of Credit Note is attached to this Complaint as Exhibit B.]
      ...... ·:...•.. . ..
                      ;
                                                             .15. ··     TheLine of Credit Note expressly provides:

     . ::.
           .. ~   ;       .   ,'   ~   ·..
                                             0   ••
                                                                             . .             .   .
                                                                        · FQR VAJ;.UE RECEIVED, 'EBER BROS. WINE & LIQUOR METRO~
                                                                           JNC.,.("Maker".) a New York .corporation ... hereby promises to pay to
                                                                           the Order.<)f (the Secured Creditor) ... the principal sum of ONE
                                                                       .. MILLION FIVE ffiJNDRED THOUSAND AND 00/100 DOLLARS
                                                                           ($1,500,000.00) (the "Maximum Principal Amount") or such lesser or
                                                                         _gr((ater·amount as may be outstanding hereunder .... This Note
                                                                           e.vidences a revolving line of credit. Accordingly, amounts hereunder
                                                                           may be borrowed, repaiq and re-borrowed provided that at no time shall
      . ..
       :
                                                                           Maker permit the aggregate principal amount of all advances made
                                                                         · under this Note to ·exceed-the Maxirriurri Principal Aiilol:iiit.

                                                             D. Eber Bros.' Secured Guaranty of Metro's Obligations.

                                                             16.         On or about February 26,2010, Eber Bros. agreed to guaranty the repayment

                                         by Metro of all its obligations to the Original Secured Creditor, then existing or thereafter

                                         incurred ("the EB Guaranty"). [A true and accurate copy of the EB Guaranty is annexed to

                                         this Complaint as Exhibit C.]

                                                             17.         The EB Guaranty defines the terrn Guarantor to mean Eber Bros., and the terrn

                                         Lender to mean the Original Secured Creditor, and it expressly provides:

                                         A/exbav. UC. v. Eber Bros. Wine & Liquor Corp. eta/.                  Complaint to Determine Commercial Reasonableness
                                         Index No.:                                                                                           KSHrnm15>f 13
i.         Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 33 of 72




                                     For valuable consideration, G.uar~ntor hf.lreby unconditionally
                                   .guarante~s and p~~fui~~s t~ repay promptly to Lender, or order, in
                                     1'!-wful money of the United States, any and all Indebtedness to
                                    .Lender when due, whether at stated maturity, upon acceleration or
                                     otherwise, and at all times thereafter. This Guaranty is cumulative and
                                     does not supersede and other outstanding guaranties, and the liability
                                     of Guan\titor tJnd.er t}lis Guaranty is exclusive of Guarantor's liability
                                     wider any other guaranties signed by Guarantor .... "Borrower" shall
                                     mean E_b er Bros Wine & Liquor Metro, Inc•..• "Indebtedness"
                                     shali ·me~n any and all debts liabilities, and obligations of the
                                     Borrower and Guarantor to Lender ... now or hereafter existing.

                                     (Emphasis added.)

                            18.      The EB Guaranty expressly ran to the benefit ofthe Original Secured

                   Creditor's endorsees, successors, and assigns.

                            19.      By the .terms of a certain Seclll'ity Agreement executed by the parties on or

                   about February 26, 2010, Eber Bros.' obligations under the EB Guaranty were secured by a

                   grant to the Original Secured Creditor of a security interest in substantially all of Eber Bros.'

                   property. The agreement was subsequently reiterated in an Amended and Restated Security

                   Agreement executed by the parties on or about February 10, 2011 ("the Security

                   Agreement'). Specifically included within the grant of the security interest were Eber Bros.'

                   membership interests in Metro. [A .true and accurate copy of the Security Agreement is

     · · - -·--· · ··-·annexed to this Complaint as Exhibit D~]

                            20.      The Security Agreement defines the term "Parent" to mean Eber Bros.; defines

                   the term "Metro" in the same manner as this Complaint; defines "Debtor" to include Eber

                   Bros. and Metro; and defines "Secured Party" as the Original Secured Creditor. The Security

                   Agreement expressly provides:

                                     Debtor hereby assigns and grants to Secured Party a security
                                     interest in the following described property now owned or hereafter
                                     acquired by Debtor ... All instruments, notes, chattel papers, documents,
                                     certificates of deposit, securities and investment property of every


                   Allxbay. LLC. v. Eber &os. Wine & Liquor Corp. et at.     Complaint to Determine Commercial Reasonableness
                   Index No.:                                                                              KSH0~7S ofiJ
   Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 34 of 72




                             type. The Collateral shall include all liens, security agreements, leases
                             and other contracts securing or otherwise relating to the foregoing. . ..
                             The shares of common stock and preferred stock, or partnership,
                             membership and other ownership interests, now or hereafter owned
                             by Debtor, including, without limitation ... any ownership interests
                             in Metro now or hereafter owned by Parent ....

                            ·(Emphasis added).

                     E. The Default and the Assignment to Alexbay.

                     21.     Metro did not repay the sums due to the Original Secured Creditor as required

            under the Line of Credit Note, and is in default of its obligations under the Line of Credit

            Note. Metro did not repay the sums due to the Original Secured Creditor as required by the

            Debt Assumption Agreement, and is in default of its obligations under the Debt Assumption

            Agreement.

                     22.     Accordingly, as permitted under the terms of the EB Guaranty, the Original

            Secured Creditor has made demand for payment by Eber Bros. of the sums due from Metro.

            Despite demand duly made, Eber Bros. has failed to pay the Original Secured Creditor those

            sums.

                     23.     As a consequence ofEber Bros.' failure to pay the Original Secured Creditor

·- - - - .. _~-~~- sums Metro owes the Original Secured Creditor, Eber Bros. is in def<tl)lt of its _qp_ligations

            under the EB Guaranty.

                     24.      On or about January 18, 2012, the Original Secured Creditor irrevocably

            granted:, assigned and transferred all his right, title and interest in the Debt Assumption

            Agreement, the Line of Credit Note, and the Metro Security Agreement to Alexbay. [True

            and accurate copies of the assignments are collectively annexed to this Complaint as Exhibit

            E.J



            Alexbav LLC v Eber .Bros. Winq & Liquor Corp. eta/.       Complaint to Determine Commercial Reasonableness
            Index No.:                                                                               KSH~7!7of 13
   Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 35 of 72




                                     PROPOSED ACCEPTANCE OF COLLATERAL:

                        25.      Alexbay has proposed to accept Eber Bros.' stock in Metro in full satisfaction

             of all Eber Bros. obligations to Alexbay, as assignee, under the EB Guaranty and the Security

             Agreement.

                        26.      By notice dated January 18,2012, and as authorized by UCC 9N620, Alexbay

             notified Eber Bros. of its proposal to accept the Collateral in full satisfaction of Eber Bros.

             obligation to Alexbay. [A true and accurate copy of Alexbay's n~tice to Eber Bros. is

             annexed to this Complaint as Exhibit F.]

                                       THE AMOUNT OF THE INDEBTEDNESS and
                                          the VALUE OF THE COLLATERAL:

                        27.      As of December 31, 2011, Metro's indebtedness to the Original SecUl'ed

             Creditor under the Debt Assumption Agreement was $1,951,874.26 (plus interest accruing at

             9% per annum).

                        28.      As of December 31, 2011, Metro's indebtedness to the Original SecUl'ed

             Creditor under the Line of Credit Note was $1,698,808.22 (plus interest accruing at 12            ~%


____ .. .   -- ~er   alll1um).

                         29.     As a consequence of all the foregoing, Metro's indebtedness to Alexbay

              currently exceeds $3.650 Million. By virtue of the EB Guaranty, Eber Bros. obligation to

              Alexbay also exceeds $3.650 Million.

                         30.     Metro does not presently operate and it conducts no business activity. It has

              not generated profit of any kind in several years. Metro has no cash reserves other than those

              required in the ordinary course of its business. Metro has no tangible assets: its only

             intangible asset of any significant value, indeed its only valuable asset of any kind, is Metro's


             Alexbqy. LLC. v. Eber Bros. Wine & Liquor Corp. et al.    Complaint to Determine Commercial Reasonableness
             Index No.:                                                                             KSHOIJ!igdll of 13
    Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 36 of 72




       .. . _ owner~hip . Qfl! p~ial intyr~st ip y~t another company, Eber-Connecticut, LLC

            ("EberConn").

                     31.      EberConn is a limited liability company formed under the laws of the State of

            Delaware.

                     32.      Metro owns seventy-nine percent (79%) of the membership units in EberConn.

            Other owners of EberConn are Eder Goodman, LLC, which owns fifteen percent ( 15%) of the

            membership units in EberConn, and Polebridge Bowman, LLC ("Polebridge Bowman"),

            which owns six percent (6%) of the membership units ofEberConn.

                     33.      Polebridge Bowman is a party unrelated to the Original Secured Creditor, to

            Eber Bros., to Metro, and/or to EberConn. Polebridge Bowman a~quired its ownership

            interest in EberConn in May, 201 0, in an arms' length transaction, and became a new 'm ember

            ofEberConn by Virtue of that acquisition .. The membership units Polebridge Bowman

            acquired were sold to it by Metro.

                     34.      Under the terms of the operating agreement that governs EberConn's corporate

            affairs, existing members are provided a right of first refusal that permits existing members to

            acquire any membership units proposed for sale to a potential new member, on the same

. -- - --- .. --~~s thai -~~eproposed for sale to the p~tential new member." By operatiOn ofthafi:lght of

            first refusal, before Polebridge Bowman could acquire its membership units from Metro,

            Eder-Goodman had to decline to purchase those membership units on the terms Polebridge

            Bowman proposed for the purchase.

                     35.      Polebridge Bowman acquired its ownership of six percent (6%) in EberConn in

            May 2010 for $350,000. Eder-Goodman consented to the sale of Metro's membership units

            at that price.



            Alexbav. LLC y. Eber Bros, Wine & Liqzwr Coro. et al.   Complaint to Determine Commercial Reasonableness
            Index No.:                                                                            KSHO~t}9ofl3
  Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 37 of 72

                  •·


                       .~~. . .. No..other sale .or purchase. of any.interest in EberConn has occurred since.
              Accordingly, Polebridge Bowman's acquisition of its ownership interest in EberConn

              represents the best evidence of the current value of ownership rights in EberConn: it is the

              last time the free market has spoken with respect to the value ofEberConn's membership

              units.

                            37. .   As established by Polebridge Bowman's acquisition, each one percent of the

              membership units in EberConn was worth approximately $58,333 in May, 2010. 1

             . Accordingly, at that time, the value of all ofEberConn's membership units was $5,833,300.

                            38.     Since the Polebridge Bowman acquisition, EberConn has lost more than $1.2

              Million. As a consequence, the value of all ofEberConn's membership units was reduced to

              $4,633,300 by December 2011.

                            39.     Thus, as ofDecember, 2011, Metro's ownership of79% of the ownership units

              in EberConn has a value of approximately $3.660 Million.2 That ownership interest is

              Metro's only valuable asset, and effectively establishes the value of the Collateral. The

              Collateral has a value of approximately $3.660 Million.

                            40.     Valuation ofthe Collateral at $3.660 Million does not apply any discount for
___ , ___
    ..  _,             ..

              lack of marketability, partial ownership, costs of sale or other applicable factors that might

             . reduce the Collateral's value. Moreover, because Metro's business as a wine and liquor

              distributor is highly regulated, requiring business owners to have proper licensing, there are

              significant barriers to entry to the ownership of Metro, and there are reasonable justifications

              for valuation of the Collateral at less than $3.660 Million.



                            Polebridge Bowman paid $350,000 for a six percent ownership interest. 350,000 + 6 == 58,333.
              2
                            4,633,300 X 0.79 "" 3,660,307.00.


              Alexbav. LLC. v. Eber Bros. Wine & Liquor Corp. et al.             Complaint to Determine Commercial Re~WRll.hls:_ness
              Index No.:                                                                                         KSPJttt~'i'S\'df 13
    Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 38 of 72




                    41.     Therefore, by and through acceptance ofthe Collateral in full satisfaction         of
           Eber Bros. obligations to Alexbay, Alexbay will accept a value of approximately $3.660

           Million in full satisfaction of an obligation of $3.650 Million, plus continually accruing

           interest.

                          THE PROCEDURES FOR ACCEPTING THE COLLATERAL:

                    42.      As required under UCC §9-620, Alex bay has provided Eber Bros. notice of its

           intent to accept the Collateral in full satisfaction ofEber Bros.' obligations under the EB

           Guaranty and Security Agreement.

                    43.      Upon information and belief, Southern filed a fmancing statement with the

           New York State Department of State on or about August 31, 2007, under File Number

           200708310704958, by· which it may claim an interest in the Collateral. As required under

           UCC §9-621(a), and by virtue of this action, Southern has been provided notice of Alexbay's

           intention to accept the Collateral in full satisfaction of Eber Bros.' obligations under the EB

           Guaranty and Security Agreement.

                    44.      The Original Secured Creditor's financing statement with respect to the

           Collateral was filed on February 22,2010.

· - - -· · ----- 45.         Upon information and belh~f, no other ·person holds ariy interest ·i n   the-
           Collateral subordinate to Alexbay's interest.

                    46.      By virtue of this action, Metro has been provided notice of Alexbay's intention

           to accept the Collateral in full satisfaction ofEber Bros.' obligations under the EB Guaranty

           and the Security Agreement.




           Alexbay. LLC. v Eber Bros Wine & Liauor Cotp e/ al.       Complaint to Detennine Commercial Reasonableness
           Index No.:                                                                               KSflfOODtJ1of 13
.   Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 39 of 72




                    47.         As a consequence of all the foregoing, Alexbay's acceptance of the Collateral

         in full satisfaction ofEber Bros.' obligations under the EB Guaranty and Security Agreement:

         (i) it is authorized by relevant provisions of the Uniform Commercial Code; (ii) it complie~

         with all procedures required of the Uniform Commercial Code; and (iii) by its satisfacti"on in

         full of the obligations ofEber Bros under the EB Guaranty and Security Agreement, it gives

          fair and reasonable consideration for the Collateral.

                     48.        Accordingly, Alexbay's acceptance of the Collateral in full satisfaction ofEber

          Bros. obligations under the E:!3 Guaranty and Security Agreement is "commercially

          reasonable" as the term is used in Section 9-627 of the Uniform Commercial Code.

                                              PROCEDURAL PREREQUSITES:

                      49.       Section 9-627(c) of the Uniform Commercial Code provides, in pertinent part:

                                A collection, enforcement. disposition, or acceptance is commercially
                                reasonable if it has been approved: in a judicial proceeding ....

                      50.        CPLR Section 3001 provides, in pertinent part:

                                Declaratory judgment. The supreme court may render a declaratory judgment
                                having the effect of a final judgment as to the rights and other legal relations of
                                the parties to a justiciable controversy whether or not further relief is or could
                                be claimed.

       ··-... ... - --··Sl :.    Alexbay requests that the acceptance of its collateral be "approved-iii ajudicial .

          proceeding." Its proposal to accept the Collateral presents a justiciable controversy among

          the parties to this action. The Court's determination of the "commercial reasonableness" of

          the proposed acceptance will determine the rights and other legal relations of the parties to

          that controversy.

                      52.        No previous request has been made for the relief requested in this action.

          II

          II

          Alexbav. LLC. v. Eber Bros. Wine & Liquor Corp. eta/.         Complaint to Determine Commercial Reasonableness
          Index No.:                                                                                   KSrJOlee~~of 13
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 40 of 72




       II

       II

       WHEREFORE, Plaintiff Alexbay LLC requests that this Court detennine, adjudge, and

       order, that Alexbay LLC's acceptance, as a secured creditor, ofEber Bros. Wine & Liquor

       Corporation's ownership interests in Eber Bros. Wine & Liquor Metro, LLC, (which

      ownership interests serve as collateral securing the obligations ofEber Bros. Wine &-Liquor

      Corporation's obligations to Alexbay LLC) in full satisfaction of the secured obligations

      owed to Alex-bay LLC, is "commercially reasonable," together with such other and further

      relief as the Court may deem just and reasonable.

      DATED: 21 February 2012                                  UNDERBERG & KESSLER LLP
             Rochester, New York.                              Attorneys for PlaintiffAlexbay, LLC



                                                               Wi~aelJ.Beyma
                                                               300 Bausch & Lomb Place
                                                               Rochester, New York 14604
                                                               585.258.2800




      Alexbqv. LLC. v. Eber Bros Wjne & L icl"or Corp et al.           Complaint to Determine Commercial Reasonableness
      Index No.:                                                                                     KS~3of13
 Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 41 of 72




STATE OF NEW YORK
SUPREME COURT                       COUNTY OF MONROE


       ALEXBAY, LLC,

                                      Plaintiff,                    Index No.:

              -vs.-                                                 2012-1919
       EBER BROS. WINE & LIQUOR CORP.;
       SOUTHERN WINE & SPIRITS
       OF AMERICA, INC.;
       EBER BROS. WINE & LIQUOR METRO, INC.;
       and          1
       JOHN DOES 1 - 10, being fictitious names intended
       to designate other entities or persons claiming any
       interest in Eber Bros. Wine & Liquor, Inc.'s
       "OWNERSHIP INTEREST IN EBER BROS. WINE
       & LIQUOR METRO, INC.";
                                       Defendants.



                        AFFIDAVIT OF LESTER EBER
                               in Support of
                   MOTION FOR JUDICIAL DETERMINATION
             OF 'COMMERCIAL REASONABLENESS' UNDER UCC 9-627


STATEOF~'fprk.. )
COUNTYOFIDot-~ne..)         S.s.:

LESTER EBER, being first duly sworn, deposes and says:

       1.     I am a principal ofP1aintiff Alexbay, LLC ("Alexbay") in this action. I have

personal knowledge of all the factual matters recounted in this Affidavit, which I submit in

support of Alexbay's request for a judicial determination of"commercial reasonableness" as the

term is defined in the provisions of Section 9-627 ofthe Uniform Commercial Code.


                                                                                          ~    PLAINTIFF'S
                                                                                          I      EXHIBIT


                                                                                          ~~
                                                                          EB-00001059
         Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 42 of 72
;~   .
         .j




                  2.        This action was commenced upon the filing of Plaintiff's Summons and

         Complaint on February 21, 2012. The Complaint explains the circumstances through which

         Alexbay became a secured creditor ofEber Bros. Wine & Liquor Corp. ("Eber Bros."), and its

         proposal to accept the collateral that secures that obligation, certain shares of stock owned by

         Eber Bros., in full satisfaction of the debt. [A time stamped copy of the Complaint, together with

         all its Exhibits, is attached to this Affidavit as Exhibit A.] The action was brought under the

         provisions of Uniform Commercial Code §9-627 to obtain this Court's judicial detemiination

         that the proposal to accept the stock is "commercially reasonable."

                  3.       In pertinent part, Section 9-627(c) reads:

                           A collection, enforcement, disposition, or acceptance (of collateral) is
                           commercially reasonable if it has been approved: in a judicial
                           proceeding . . . .

                  4.       As the Complaint explains, the collateral at issue in this action ("the Collateraf')

         is all the shares of capital stock of a New York corporation known as Eber Bros. Wine & Liquor

         Metro, Inc. ("Metro"). Those shares are owned by Eber Bros., and they were pledged by Eber

         Bros. to secure the repayment of an Eber Bros. obligation totaling more than $3.650 Million,

         with continually accruing interest.

                  5.       Metro is not an operating company, and its only asset of any significance is a 79%

         ownership interest in yet another Company: Eber Connecticut LLC ("EberConn") .

                  6.       Based upon very recent arms' length sales on the open market, EberConn's value

         as a going concern is best established at $4,633,300 as of December 2011. That valuation of

         EberConn establishes the value of Metro's only significant asset: the 79% ownership of

         EberConn. Because it is Metro's only significant asset, that 79 percent interest (valued at $3.660

         Million), itself establishes the value of Metro.


         Alexbav, LLC. v. Eber Bros. Wine & Liquor Corp. eta/.              Affidavit of Lester Eber in Support of Motion
         Index No.: 2012- 1919                                                                                Page 2 of5




                                                                                          EB-0000 1060
 Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 43 of 72




         7.       Thus, Alexbay's proposal is to accept as the Collateral all of the shares of Metro,

a corporation valued at $3.660 Million, in full satisfaction of a debt of$3.650 Millon.

         8.        The Uniform Commercial Code proscribes the procedure for acceptance of

collateral in satisfaction of the obligation it secures in Sections 9-620 and 9-621. In the situation

presented by this case, where consumer goods are not implicated, Section 9-620(a) permits a

secured creditor to accept the collateral in satisfaction of an obligation if: (i) the debtor consents

to the acceptance; and (ii) no objection to the acceptance is made by others who are entitled to

notice of the proposed acceptance under Section 9-621.

         9.        The Debtor, Eber Bros., has consented to the acceptance. [A copy of the Debtor's

consent to the acceptance of the Collateral and all the other relief requested in this action is

annexed to this Affidavit as Exhibit B.]

          10.      Section 9-621 requires that notice ofthe proposed acceptance be sent to: (i) any

person who has notified the secured party that the person claims an interest in the collateral; (ii)

any person who has properly filed a financing statement with respect to the collateral; and (iii) a

person who has properly perfected a security interest in the collateral under other applicable law.

         11 .      As provided under UCC 9-31 O(a), security interests in the Collateral are perfected

by filing a financing statement in New York, where Eber Bros. is incorporated. Attached to this

Affidavit as Exhibit Care the results of a search ofthe fmancing statements filed against the

Collateral with the New York Secretary of State: those results show that the only other person

that has a financing statement filed with respect to the Collateral is Defendant Southern Wine &

Spirits of America, Inc. ("Southern").

          12.      Southern has consented to Alexbay's proposal to accept the Collateral in full

satisfaction ofEber Bros.' obligation. [A copy of Southern's consent to the acceptance ofthe


A/exbav, LLC. v, Eber .Bros. Wine & Liquol' Corp. eta/.           Affidavit of Lester Eber in Support of Motion
Index No.: 2012-1919                                                                                Page 3 ofS




                                                                                EB-00001061
             Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 44 of 72

    . ;.·.   7
              .. /~                                                                                     .




/            Collateral and all the other relief requested ;, this action is annexed to this Affidavit as Exhibit

             .a.]

                       13 .     The only other person that might claim an interest in the Collateral is Metro:

             Alexbay has no knowledge that any other person claims any interest in the Collateral. Metro has

             also consented to Alexbay's proposal to accept the Collateral in full satisfaction of Eber Bros.'

             obligation.

                      14.       As the Official Comments to the Uniform Commercial Code recognize:.

                                It is important to make clear the conduct and procedures that are
                                commercially reasonable and to provide a secured party with the
                                means of obtaining, by court order of negotiation with a creditors'
                                committee or a representative of creditors, advance approval of a·
                                proposed method of enforcement as commercially reasonable.

                      15.       Alexbay has complied in good faith with the conduct and procedures required to

             enforce its security interest in the Collateral by accepting the Collateral, and proposes to fully

             satisfy a debt of$3.650 Millon (plus accruing interest) in exchange for collateral with a value of

             $3.660 Million.

                      16.       All parties entitled to notice of the proposal, and all parties that are known to

             claim any interest in the Collateral, have consented to the proposal. It is therefore manifest that

             the proposal is a commercially reasonable means of enforcing Alexbay's security interest.

                      17.       Alexbay's stipulation with Southern agrees that Alexbay will request an Order

             dismissing Southern from this action:

             WHEREFORE, Plaintiff Alexbay, LLC, requests that this Court grant an Order: (A)

             determining that Alexbay's acceptance of the Collateral in full satisfaction ofEber Bros.'

             obligation is "commercially reasonable" under the Uniform Commerical Code; (B) dismissing




             Alexbay. LLC. v. Eber Bros. Wine & Liqkor Coro. el a!.              Affidavit of Lester Eber in Support of Motion
             Index No.: 2012-1919                                                                                  Page 4 of 5




                                                                                           ---a3-0CiOO 1062
                    Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 45 of 72
                u    _l·

    ·-    _;/:/
         ·t '


    .0 ..-ff Defendant Southern Wine & Spirits of America, Inc., from this action; and (C) granting such
(
                other and further relief as the Court may deem just, equitable and appropriate.




                                                                              LESTEREBER

                    Sworn to before me this
                    _1u~
                     r_ day of March 2012.




                                   SUSAN J. LESTRANGE
                             NOTARY PUBLIC STATE OF NEW YORK.
                                QUALIFIED IN WAYNE COUNTY
                             MY COMMISSION EXPIRES 3/27'.:.j.J:PIS




                                                                                                                         j;
                                                                                                                         i:~   I

                                                                                                          ';.   ..   '




                    Ale.xbav. LLC. v. £ber Bros. Wine & Liguor Corp. et al.
                    Index No.: 2012-1919




                                                                                           EB-00001 063
       Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 46 of 72
------------------------------------------------·---




           STATE OF NEW YORK
           SUPREME COURT                    COUNTY OF MONROE

           HARRIS BEACH PLLC,

                                            Plaintiff,
                                                                             AFFIDAVIT OF
                                   v.                                        LESTER EBER

           EBER BROS. WINE & LIQUOR CORP. , ALEXBAY, LLC                     Index No. 2014- 13623
           F/KJA LESTER EBER, LLC, EBER BROS. WINE &
           LIQUOR METRO, INC ., AND EBER-CONNECTICUT,
           LLC,

                                            Defendants.


           STATE OF NEW YORK                      )
                                                  ) ss. :
           COUNTY OF MONROE                       )

                  LESTER EBER, being duly sworn, deposes and says:

                  1.        I am currently the President and Managing Member of Alexbay, LLC

           ("Aiexbay") and the President and a Director of Eber Bros. Wine & Liquor Metro, Inc.

           ("Eber Metro") .

                  2.        I have personal knowledge of the matters set forth herein, except for those

           matters stated to be on information and belief, which I believe to be true.

                  3.        From 1959 until February 1, 2012, I was also affiliated with Eber Bros.

           Wine and Liquor Corp . ("Eber Bros."), most recently serving as President and a Director

           of Eber Bros. I resigned from serving as President and a Director of Eber Bros.

           effective February 1, 20 12. Accordingly, I have not held any position with Eber Bros. as

           of February 1, 2012. (See Exhibit 1, copies of my resignation and Board Approval of m_
                                                                                                y
           resignation) .


                                                                                                      PLAINTIFF'S
                                                                                                        EXHIBIT




                                                                                    EB-00017525
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 47 of 72




            4.     I never held the position of Chief Executive Office of Eber Bros. According

   to Eber Bros.' By- Laws, there is no CEQ position within Eber Bros. Instead, the position
   of.Presldent Includes the responsibilitie-s of a CEO. (See Exhibit 2. Eber Bros. ' By-

   Laws).

            5.   · Eber Bros. is a New York corporation that was incorporated in 1935 and

   pre9iously operated as a wholesale wine and liquor distributor in upstate New York. For

   the reasons described herein, Eber Bros. is not currently an operating entity.

          6.      Eber Metro is a New York corporation that was incorporated in the mid-

   1990s and was wholly owned by Eber Bros until May2012 . Eber Metro previously

   operated as a wholesale wine and liquor distributor in downstate New York. But for the

   reasons described herein , Eber Metro is not currently an operating entity.

          7.      Eber-Connecticut, LLC ("Eber-CT'') is a Delaware limited liability company,

   formed on February 16. 2005. Eber-Ct operates as a wholesale wine and spirits

   distributor in Connecticut.


                       Harris Beach's Representation of Eber Entities

          8.      For several decades, the law firm of Harris Beach PLLC ("Harris Beach")

   served as outside general counsel to Eber Bros.; to Eber Metro from 1995 to 2010; and

  to Eber-CT from 2005 to 2010 in a variety of litigation and transactional matters . During

  that time, various attorneys who are still associated with and/or members of Harris

  Beach provided legal advice to Eber Bros., Eber Metro, and Eber-CT (collectively, the

  "Eber Entities'') . Patrick J. Dalton, a Harris Beach partner, served as corporate counsel

  to these Eber entities for more than a decade. Other attorneys who are still affiliated

  with Harris Beach and who have worked on Eber Entity matters In the past include


                                                2




                                                                          EB-00017526
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 48 of 72




  Kevin W. Tompsett, David M. Mehalick, Justine R. Runke, Charles W ..Russell, Paul J .

  Yesawich, Daniel J . Moore and Dale A. Worrall.

          9.    As is relevant here, the Eber Entities engaged Harris Beach to represent

  them   in the following transactions: (a) the acquisition of Slocum & Sons, Inc., which
  became Eber-CT in Apri12005; (b) the exchange, proposed by Southern Wine & Spirits

  ("Southern"), but never consummated, of a $3 million interest free note for   a 15%
  ownership interest in Eber-CT in the Fall of 2007; (c) the sale of the 15% ownership

  interest in Eber-CT, originally sought by Southern, to Eder-Goodman LLC in January

  2008; and (d) the sale of a 6% ownership interest in Eber-CT to Polebridge Bowman in

  May 2010 .

         10.    Harris Beach had no involvement at all with the Alexbay foreclosure on the

  loans owed to Alexbay by Eber Metro and guaranteed by Eber Bros! assets in June

  2012, since the Eber Entities had terminated them as counsel in 2010. In fact, it was

  Michael J . Beyma at Underberg & Kessler LLP whorepresented Alexbay in the

  foreclosure . (See Exhibit 3, Mr. Beyma's Affidavit). In fact, Mr. Beyma still believes that

  Eber Bros. received fair consideration in the foreclosure. As a result, Mr. Dalton's

  thoughts on the va lue of Eber-CT in 2012 are purely speculative, clearly wrong and

  should be ignored.

         11.    Harris Beach holds itself out only as a law firm. We hired Harris Beach

  solely in its capacity as a law firm. They are not an investment banking, financial

  advisory, appraisal or accounting firm . They do not hold themselves out as experts in

 the valuation of businesses of any kind . . Mr. Dalton's thoughts on appropriate




                                               3




                                                                         EB-00017527
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 49 of 72




   methods of valuing our companies are purely speculative, clearly wrong and should be

   ignored.


                2005 Acquisition of Slocum & Sons Inc./Before the Recession

          12.     In Aprll2005, Eber Metro acqu ired a wine and liquor distributorship

   operating in Connecticut and Rhode Island called Slocum & Sons , Inc. ("Slocum"). The
    '
   transaction was accomplished by merging Slocum into Eber-CT, a newly formed limited

   liability company. Eber-CT is currently operating solely as a distributor of wine and

  spirits in Connecticut.

         13.     I have spent my entire life running private businesses. Over the course of

  50 years, I have bought and sold many private businesses. In my experience, privately

  held businesses are difficult to value. A wide variety of considerations go into every

  decision about what to pay or what to accept in the purchase or sale of a private

  business. The principal considerations that are relevant in one purchase and sale may

  be quite different than those applicable in another. Industries ohange over time and

  through business cycles. Therefore , mechanical formulas rarely apply. In my

  experience, competitors in the liquor industry hold this same view when purchasing and

  seUing private businesses.

         14.     In the case of the Eber Entities' expansion through the acquisition of

  Slocum, Eber Metro's primary consideration was strategic: It was part of a much larger

  company in 2005. In 2005 , Eber Entities' gross revenues were approximately

  $600 million compared to $36 million in 2012. Eber Bros. had significant operations in

  New York, and was striving to become a leading multi-state distributor. The acquisitlon

  of Slocum was strategically important because it would solidify and augment Eber Bros.'

                                               4




                                                                         EB-00017528
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 50 of 72




  competitive presence and scale in the Northeast, and affirm its commitment to growth

  for the benefit of key suppliers and attracting new suppliers. Slocum also owned an

  attractive Import company with a portfolio of German , Austrian and Italian wines and

  sold these items exclusively in Connecticut. The Eber Entities were eager to add

  Slocum's then highly profitable and vertically integrated business model to their own

  and saw an opportunity to leverage the Slocum import business throughout the rest of

  its distribution network. Understandably, it is not possible to accurately pinpoint or

  create a mechanically derived valuation of the benefits of such an acquisition.

         15.     Eber Bros.' analysis of the appropriate purchase price for Slocum was

  also significantly affected by the belief that there were other strong competitors who

  were interested in buying Slocum at the same time. They saw the strategic value of

  Slocum's business as well. It wasn't a matter of seeing how little it would cost to buy

  Slocum. Rather, it was a matter of anticipating how high the purchase price would have

  to be to purchase the business and prevent key competitors from seizing this

  opportunity.

         16.     Another significant factor in determining the offer to buy Slocum was that

  there were significant tax advantages to the Eber Entities in making the acquisition with

  the transaction structure that was employed . It was a transaction structure tailored to

  the specific facts of the situation and not a structure that would apply to another sale of

  Slocum. Essentially, because of the timing of tax considerations, Eber Bros. could

  afford to pay substantially more to buy the business in 2005 .

         17.     In retrospect, I believe Eber Metro significantly overpaid to acquire

  Slocum. Although prior to Eber Metro's acquisition Slocum was profitable, during each



                                                5




                                                                          EB-00017529
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 51 of 72




   fiscal year from 2005 through 2012 Slocum experienced significant losses, with

    aggregate net losses of $7,275,269 during that same period. (See Exhibit 4). Due to

   the forced wind-down of Eber Bros. as described below, the acquisition of Slocum never

   had the opportunity to generate the material synergies and other benefits that had been

   expected and had been factored into the proposed valuation at the time of the

   acquisition of Slocum.

          18.    Harris Beach represented Eber Metro in the acquisition of Slocum.

   Mr. Dalton alleges that the acquisition of Slocum was prompteo by certain legal

   protections afforded wine and liquor franchisees in Connecticut, as is stated in

   paragraph 16 of the affidaVit of Patrick J. Dalton sworn to on December 11, 20 14 ("First

   Dalton Affidavit"). Mr. Dalton also alleges that our acquisition of Slocum was prompted

   by the •tegal bulwark" afforded liquor franchisees in Connecticut against termination of

   distributorships in that state. Neither of these allegations ls correct. Mr. Dalton is a

   lawyer, not a businessman with the many years of experience in the wine and liquor

   distribution business that 1 have. Mr. Dalton does not have a comprehensive

   understanding of the competitive dynamics of this industry.

          19.    The Connecticut wine and liquor franchise laws are not as valuable as

   Mr. Dalton alleges. They do not insulate a distributor from the risk of losing the

   exclusive right to sell a wine product line in Connecticut, rather - at most - they prevent

   a distributor from being completely excluded from the sale of a wine product. Although

   Connecticut Jaw prevents a supplier from completely terminating its relationship with a

   distributor without good cause, a supplier may still "dual" a distributor at any time,

   meaning that the supplier can sell to a new "preferred'' distributor in addition to the


                                                 6




                                                                           EB-000 17530
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 52 of 72




  original distributor. Thus, the original distributor can be deprived of the benefit of being

  the exclusive distributor of a product w(thin Connecticut without any protection under the

  franchise law. In my experience, the new "preferred" distributor typically ends up selling

  the majority of a supplier's particular product in Connecticut since the new "preferred"

  distributor receives marketing support and programming that is not offered to the

  original distributor. Add itionally, the preferred distributor is the exclusive distributor of all

  new items or line extensions wh ich typica lly drive revenues over the life cycle of the

  brand . Once a distributor becomes "dual" on an item, revenues and profitability are

  negatively impacted . As a result, revenues and profitability of any distributor in

  Connecticut are subject to many of the same uncertainties as in any state without a

  franch ise fa~, and the Connecticut franchise laws offer little protection against these

  kinds of risks for Eber~CT . This could materially and adversely impact the value of the

 equity of Eber-CT.

         20.    In fact, Eber-CT was «dualed" in 2009 by Deutsch , its largest supplier and

 the producer of Yellow Tail Wines. Until that point , Eber~C T distributed all Yellow Tail

 Wine products sold in Connecticut. As a result of being "dualed," the volume and

 revenue of Yellow Tail Wine products that Ebe r~T sold in Connecticu t was reduced by

 a catastroph ic 50% in the first year of the "dual." Eber-CT now sells less than 28% of its

 ''pre-dual" volume of Yellow Tail Wine products sold in Connecticut.

        21 .    During the period from 2008 through 2012, Eber-CT was "dualed" not only

 by Yellow Tail Wines but by many other brands, as well. This "dualing · took place after

 the Slocum acq uisition in 2005, and after the sale of the 15% ownership interest to Eder

 Goodman in 2008, but before the foreclosure sale in 2012 . Eber-CT's overall financial



                                                 7




                                                                              EB-00017'531
       Case 1:16-cv-09517-LAK-KHP
- ------·-···-·- ---              Document 266-3 Filed 11/09/19 Page 53 of 72




           performance was materially and adversely impacted by this "dualing ," as its revenues

           for Deutsch (Yellow Tail Wines) fell from over: $11 million, for the year ending May 31,

           2009, to $2.6 million, for the year ending December 2014. Given that Eber-CT is

           among the smallest state-wide distributors, the threat of a "dual" on all its brands

          remains a constant concern and a source of future risk to revenue, profitability and

          valuation .

                 22.    Mr. Dalton's lawyerly theories have been disproven by what actually

          happened to Eber-CT since 2005.


               Fending .o ff Southern (2005 throygh January 2008)/Before the Recessjon

                 23.    A number of events took place after Eber Metro's acquisition of Slocum

          that resulted in Eber-CT becoming the only remaining Eber Entity with any operating

          assets. Southern Wine & Spirits of America, Inc. ("~outhern~)-the largest wine and

          spirits distributbr in the United States-entered the New York market in 2005, and

          swiftly set out to destroy Eber Bros.' and Eber Metro's businesses in New York through

          highly predatory and aggressive business tactics. At the time, New York was by far

          Eber Bros.' largest market. In 2006, Southern lured away many of Eber Bros.' and Eber

          Metro's significant suppliers in New York. As a result, Eber Bros . and Eber Metro could

          no longer sell their longstanding portfolio of highly recognizab le wine and spirits brands

          in New York. In addition, Southern paid $10 million to Daniel Sisto, Eber Bros.' VP of

          Sales, and lured him away to work for them . Southern then hired more than

          20 additional employees of Eber Bros. in one day and eventually hired hundreds of

          other former Eber Bros and Eber Metro employees, all in an effort to drive the Eber

          Entities out of business.

                                                       8




                                                                                  EB-00017532
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 54 of 72




           24.   As a result, in March 2007, Eber Bros. and Eber Metro were on the verge

  of bankruptcy and were unable to satisfy outstanding debts to their bank lender,

  vendors and suppliers. Eber Bros. and Eber Metro engaged in a lengthy negotiation

  with Southern in the Summer of 2007 over a complex, multi-part transaction where Eber

  Bros. agreed to sell its interests in its Delaware and Ohio distributorships to Southern

  and , in exchange, Southern provided a significant amount of cash to Eber Bros. and

  Eber Metro to allow them to pay their debts to suppliers and thereby avoid bankruptcy.

  Southern did not want Eber Bros. and Eber Metro to file for bankruptcy because it would

  have hurt many of Southern's vendors, who were also vendors to Eber Bros. and Eber

  Metro.

           25.   After Eber Bros. conveyed its interests In the Delaware and Ohio

  distributorships to Southern in 2007, Eber Bros. and Eber Metro still owed Southern

  $3 million. A promissory note for this $3 million debt was offered to Southern in 2007.

  In 2007, Southern proposed that it exchange its $3 million note for a 15% ownership

  interest in Eber-CT. I believe the principal motivation for Southern's proposal was that

  Southern was not then in the Connecticut market, and it could only enter the market by

  acquiring an interest in an existing distributorship. The 15% interest in Eber-CT would

  have given Southern a way to enter the Connecticut market, and thus, Southern's

  interest ln Eber-CT's equity was strategic and opportunistfc. The equity value discussed

  was not the result of the application of any mechanical valuation formula . It was a value

  that was derived from the un ique situation of a huge, national distributor pursuing a

  strategic goal and was a measure of what they were willing to pay to enter the




                                               9




                                                                         EB-00017533
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 55 of 72




   Connecticut market at that time. The proposed equity sale to SoUthern was never

   consummated.

          26,      While we were in discussjons with Southern , Mr. Dalton approached Eder

   Goodman, another Connecticut distributor, and offered     to sell the 15% to Eder
   Goodman rather than to Southern. Eder Goodmao ultimately agreed to pay $4.5 million

   fot the 15% ownership interest in Eber-CT in January 2008. Eder Goodman's

   motivation was also strategic and opportunistic. They were clearly motivated by       a
   strona desire to keep S.o uthern out of the Connecticut market. Eder Goodman was

  willing to   pay a 50% premium over Southern's offer in order to protect itself from
  Southern, which had a record of raiding suppliers, employees and customers of

  competing distributors and consequently destroying those distributors upon entering

  new markets. Eder-Goodman was under significant pressure to pay a prem ium

  because Southern's presence in Connecticut would have been devastating to its

  businesses. As Mr..palton knows, he was able to extract more money from Eder-

  Goodman by discussing the devastation Southern had inflicted on Eber Bros in

  New York .

         27.      The competing motivations of Southern and Eder Goodman in late 2007

  and early 2008 were unique to their particular circumstances. One was trying to buy its

  way into the Connecticut market; the other was paying to keep a competitor out of the

  same market. Their motivations and circumstances were completely different from

  tl'lose I faced in 2012, when I foreclosed on my loans to Eber Metro.




                                                10




                                                                           EB-00017534
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 56 of 72




              Failed Attempts to Obtain Financing or Sell Eber-CT (2008-2012)

         28.     Until2007, Eber Bros. had a $130 million 1irstlten cred itfacilitywith Wells

  Fargo. In March 2007, Wells Fargo put Eber Bros. loans Into default and classified the

  loans as a ''work out, • freezing all of Eber Bros .' working capital in order to paY, down the

  outstanding loans. When Wells Fargo was finally paid off, they declined to extend

  further credit to any Eber entity. Finally, in June of 2008, Canandaigua National Bank

  and Trust Co. ("CNB") was willing to provide only a $1.5 million loan on a six-month

  basis thereafter. Between 2008 and 2012, Eber-CT made numerous attempts to

  arrange new first lien debt financing with independent third-party lenders, None of

  these lenders had any prior affiliation with Eber-CT. Discussions were held with at least

  six different banks and finance companies in the Northeast about obtaining additional

  financing. None of these lenders was wilting to provide any credit to Eber-CT, on       a first
  lien basis or otherwise. It was not until after the Alexbay foreclosure sale that Eber-CT

  was able to arrange   a long-term seven-year loan facility with CNB . This lending facility
  is an asset-based loan, not a cash flow-based loan . CNB relied only on the value of the

 company's inventory and accounts receivable , and not on any projected cash flow or

 inherent equity value of the company. CNB has informed us that they strongly prefer

 that we refinance them out of their current facility as soon as possible.

        29.      During the period from 2002 through 2012, I made an aggregate of

 $3.228 million in cash loans to Eber Bros. and Eber Metro to support their operations.

 In the Spring of 2010, I offered several other members of my extended family an

 opportunity to participate In these loans on the same terms applicable to me. All of

 them declined my offer.



                                               11




                                                                           EB-000 17535
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 57 of 72




          30.    Between 2008 and 2012, Eber-CT also contacted at least four different

   strategic wine and liquor distributors in the Northeast to see if there was any interest in

   acquiring Eber-CT. None of these distributors had any prior affiliation with Eber-CT.

   After discussion and due diligence with each of the parties, none of them would make a

   proposal to acquire Eber-CT on any basis.

          31.    The foregoing clearly demonstrates that a significant group of independent

   third party lenders and wine and liquor distributors, all of whom were well positioned to

   have an educated opinion of the value of Eber-CT's business, saw little or no va lue in

   Eber-CT during the period after the onset of the econom ic recession in the Fall of 2008.

   Extended family members who had participated for many years in the companies and

   had a strong familial relationship with me declined to infuse new funds, as well. This

   was the harsh reality confronting Eber-CT in 2010, when it negotiated the sale of 6% of

   its common equity to Polebridge Bowman, and in 2012, when it asked the Court to

   confirm its view that the foreclosure of Alexbay's $3.5 million notes was commercially

   reasonable.


          2010 Sale of 6% to Polebridge Bowman/During the Economic Recession

         32.     In the Spring of 2010, Eber-Ct was struggling . The economic recession,

   which started in the Fall of 2008, long after the Southern and Eder Goodman

   transactions, was still weighing heavily on the U.S . economy and was taking its toll on

   Eber-GT. Its annual losses were mounting (losing $2.4 million for the fiscal year ending

   May 30, 2009 and $1.1 million for the fiscal year ending May 30, 2010) . The acquisition

   of the Slocum business had not lived up to Eber Metro's expectations at all. Eber

   Metro's asset base had significantly shrunk from what it was in 2005 and by then only


                                               12




                    .   ---- - · - - - - -                                EB-00017536
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 58 of 72




  comprised of the Connecticut business. Eber-Ct was suffering as a result of the

  aggressive competitive actions of its competitors and suppliers . All attempts to raise a

  new first lien credit facility or sell the company had all failed to attract any interest. Eder

  Goodman's Investment in Eber-CT brought with it a number of negative covenant

  constraints on our flexibility in raising debt capital and in selling the company. It also

  brought with it a partner who, for their own strategic reasons, really did not have any

  interest in seeing the company be sold or perform well.

         33.      In light of these unfortunate circumstances, the value of Eber-CT in 2010

  was extremely uncertain: it could not be derived with any precision at all. Eber-CT may

  well have been worthless. The refusal of other distributors to purchase an interest in

  Eber-CT and the reluctance of the lending market to advance funds confirmed that

  Eber-CT had little value .

         34.      Mr. Dalton's statement in paragraph 18 of the First Dalton Affidavit that he

 believed Eber-CT ''was worth In the vicinity of $20 million" is uninformed and just flatly

 wrong . Mr. Dalton was retained as a lawyer, not a financial advisor or valuation expert.

 Whatever      ne may think he overheard me say in 2010, he clearly misunderstood.        He

 took my hopes and dreams about creating a valuable company and tried to change

 those into current facts.

        35.      In the Spring of 2010, Eber-CT approached Glenn Sturm seeking his

 assistance in formulating a plan to turn around the company. Eber-CT had no prior

 contact with Mr. Strum before 2010. The goal was to retain Mr. Sturm as both a lawyer

 and a senior strategic consultant.




                                               13




                                                                            EB-00017537
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 59 of 72




          36.   Mr. Sturm was then a Senior Partner at Nelson Mullins Riley &

   Scarborough LLP,   a prominent Atlanta law firm, where he practiced corporate and
   securities law, focusing on Investment banks, private equity funds and emerging

   companies, with extensive experience in the financing and mergers and acquisitions

   markets. Mr. Sturm also chaired his firm's corporate department and served on its

   executive committee. At the same time, he was a well-known business advisor at The

   White Oak Group, a prominent private equity firm In Atlanta that is in the business of

   Investing in, and growing the value of, lower middle market emerging companies. He

   had served as chief executive officer of a number of emerging compan ies and had

   served on the boards of numerous private and public companies.

         37.    Mr. Sturm was an expert In assisting and advising small privately owned

  businesses . Eber-CT was fortunate to obtain his expertise and assistance in helping to

  forge a plan to turn around the company. He advised and consulted with Eber-CT on

  strategic initiatives to rehabilitate the business. Among other things, he was responsible

  for creating a marketing plan that focused on growing the craft spirit business and the

  Eber-CT imports business.

         38.    Like any outside adviser, Mr. Sturm required that he be paid for his

  services. In this regard, he was no dffferent from Harris Beach. This fact does not

  make him any less of an independent purchaser of Eber-CT. Mr. Sturm typically

  proposed to new clients that he be paid fees in cash and that he be given an opportunity

  to make a minority investment in the client's common equity at a fair market value

  purchase price. This was the way Mr. Sturm did business with his clients. This is the




                                              14




                                                                         EB-00017538
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 60 of 72




  same way many similar advisors do business with financially distressed or emerging

  private companies having liquidity constraints.

         39.      Mr. sturm originally proposed a 10% ownership interest in Eber-CT, but

  was eventually negotiated down             to 6%   by May of2010 . The $350,000 purchase price

  for this interest was a negotiated value and was based on the then-current facts and

  circumstances regarding the company for a non-strategic purchaser. These then-

  current (ie as of May 2010) facts and circumstances regarding the company included
                                                                             5
  the following (note. that the company's fiscal year ends on May 31 t) :

         -     Total ann ual sales had declined by nearly $7 million , or more than 15%, over

               the then-most recent two fiscal years

               Total net income losses were more than $3.5 million over the then-most

               recent   two fiscal   years

        -    The company's operations were generating negative cash flow and as a

             result its total Indebtedness increased by 160% from $1 .5 million to $3.9

             million over the then-most recent two fiscal years

        As such, the company's deteriorating financial performance (declining sales,

 negative cash flows , and increasing levels of indebtedness) driven by the fallout from

 the Great Recession and the decision by a key supplier to "dual" the company on its

 largest single product, made many of the valuations that arrived prior to these events

 and consequences irrelevant.

        Furthermore, even If the company had not experienced the materially

 deteriorating financial performance that it did between 2008 and May of Z01 0, the




                                                        15




                                                                                 EB-000 17539
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 61 of 72




  valuations arrived at in the Eder Goodman transaction and the proposed, but never

  consummated, Southern transaction, were irrelevant for the 2010 transaction .

         It is also important to note that as a highly leveraged company (the company had

  nearly $4 million of debt and was not generating positive cash flow from operations),

  even .small changes in the value of the company translate into material changes in the

  equity value of the company.


          Foreclosure on My Loans to Eber Bros. and Eber Metro/Foreclosure

         40.    Between 2002 and 2012, I personally made cash loans to Eber Bros. and

  Eber Metro for the purpose of enabling them to pay various operating and other

  liabilities of the business, including helping to fund a portion of the liabilities of the Eber

  Bros.' Pension Plan. (See Exhibit 5, copies of notes), At ali times prior to June 5, 2012,

  all the common equity in Eber Bros. (and, indirectly, Eber Metro) was owned by a trust

  of which various members of the extended Eber family, including myself, were

  beneficiaries . As mentioned above, in the Spring of 2010, I offered several other

  members of my extended family an opportunity to participate in these loans on the

  same terms applicable to me. All of them declined my offer.

         41 .   I retained Harris Beach and Mr. Dalton to structure the loan transactions

  and prepare the necessary documentation. I instructed Mr. Dalton to put in place a first

  lien loan facility that was consistent with arm's length loans from unaffiliated third parties

  with rights , protections and enforcement mechanisms that were standard, typical and

  commercially reasonable for an arm's length loan. I believed that is what he did.

         42.    As of December 31, 2011, the ouistanding principal and accrued but

  unpaid interest on my loans was an aggregate of $3,650,682.48. The loans were then


                                                16




                                                                              EB-00017540
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 62 of 72




  the primary obligation of Eber Metro, but all the loans were guaranteed by Eber Bros .'

  assets . The loans and the guarantee were then secured by a validly perfected first

  priority security interest in the assets of Eber Bros. (principally all the capital stock of

  Eber Metro) and In the assets of Eber Metro (principally all of Eber Metro's 79%

  ownership interest in   Eber~CT) .   (See Exhibit 6, Guarantees and Assignments.)

         43.    I assigned the loans to Alexbay, LLC ("Aiexbay"), a newly formed

  Connecticut limited liabllity company owned by me to hold these loans. As of

  December 31, 2011 , I had priority as a secured creditor over any claim by the Pension

  Benefit Guaranty Corporation ("PBGC") against Eber Bros. or Eber Metro, as well as

  over any claim of Harris Beach as an alleged general unsecured creditor of Eber Bros.

  UCC filings made by me to perfect my security interest were a matter of public record.

  (See Exhibit 7, UCC filings)

         44.    Eber Metro did not repay the sums due as required under the Line of

  Credit Note and the Debt Assumption Agreement. Accordingly, demand for payment

 was made for the sums due, but no payment was made. On February 21, 2012,

 Alexbay filed an action in the New York Supreme Court for Monroe County, seeking a

 judicial determination, pursuant to New York Uniform Commercial Code Section 9-627,

 that Alex~ay's acceptance of all of Eber Bros.' ownership interest in Eber Metro (and,

 indirectly, all of Eber Metro's 79% ownership interest in Eber-CT) in full satisfaction of

 the loans then held by Alexbay was "commercially reasonable."

        45.     A judicial action is not required under New York law, but was commenced

 out of an abundance of caution to alert any potential creditors of the foreclosure .

 Alexbay named Southern as a party to       the action because it had a ucc on file asserting


                                                17




                                                                             EB-OCi01754 1
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 63 of 72




   it was a secured creditor of Eber Bros. and Eber Metro.      While Southern originally

   opposed the- action, it ultimately did not take any action to.frustrate it On May 11 , 2012,

   this Court granted Alexbay's motion and determined that the foreclosure was

   commercially reasonable. On June 5, 2012, all the capital stock of Eber Metro was

   tran~ferred to Alexbay In satisfaction of the $3.65 million loans. This occurred almost

   19 months before Judge Odorisi granted Harris Beach's hOW reversed summary

   judgment motion in its Underlying Collection Action on January 14 , 2014.

          46.    In the Winter of 2012, Eber-Ct continued to struggle. The economic

   recession still weighed heavily on the U.S. economy and on Eber-CT. Eber-CT

   continued to incur annual net losses (losing $908,800 for the fiscal yea r ended May 30,

   2011 and $363,132 for the fiscal year ended May 30 , 2012) . The acquisition of Slocum

   still had not lived up to its expectations at all. Eber-CT suffered as a result of the

   aggressive competitive actions of Southern and other competitors and suppliers. All

   attempts to raise a new first lien credit facility or sell the company had failed to attract

   any interest. Eder Goodman's investment in Eber~CT had brought with it a number of

  negative covenant constraints dn our flexibility in raising debt cap ital and in selling Eber-
                                  >
  CT. It had also brought with it a partner who, for their own strategic reasons , really did

  not have any interest in seeing the company be sold or expan~ .

          47.    In light of these continuing unfortunate circumstances, the value of the

  equity in Eber-CT ln 2012 continued to be quite uncertain. It couldn't be derived at that

  time with any precision at all. It certainly could have been materially less t han

  $3.65 million. I believed at the time !hat the value of Eber-CT's equity had not changed

  materially since the sale to Polebridge Bowman in 2010. Alexbay cited the 2010



                                                 18




                                                                            EB-00017542
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 64 of 72




  investment by Polebridge Bowman In support of Its request for a determination of

  commercial reasonableness, not just because it was the most recent sale, but also

  because the circumstances surrounding the company's business prospects or lack

  thereof in 2010 were substantially the same as they were in 2012. In both years , the

  company was weighed down by the economic rece~sion and the other circumstances

  previously described. Those were the circumstances on which the value of Polebridge

  Bowman's investment was based in 2010. It was, I believed, not only the most recent

  but also the most releva nt valuation.

          48 .    As I explained above, Eber-CT's motivation in buying Slocum in 2005 was

  driven by strategic and opportunistic considerations, as well as tax consideration~ and

  the expectation of material synergies stemming from being part of the family of Eber

  companies. It took place when Eber was an entirely different company trying to

  compete in a booming economy, and the expected material synergies were never

  realized as the demise of the Eber businesses described above precluded such

  realization .

         49.      The competing motivations of Southern and Eder Goodman in 2007 were

  unique to their particular circumstances at that time. One was trying to buy its way into

  the Connecticut market; the other was paying to keep a competitor out of the same

  market. Their motivations and circumstances were completely different than mine in

  2012, when Alexbay foreclosed on the $3.Q5 million loans to Eber Metro.

         50.      For all these reasons , I did not believe that any of the transactions that

  occurred in the pre-recession period between 2005 and early 2008 were relevant in




                                                 19




                                                                           EB-00017543
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 65 of 72




   2012, when we asked this Court for a determination of commercial reasonableness in

   connection with Alexbay's foreclosure on the $3.65 million loans.




                                                               · LESTER EBER




                                             20




                                                                       EB-00017544
     Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 66 of 72

''                                                                                                 JAN 08 ~~00 1


                                    ELLIOTT W. GUMAER, jr.
                                    Cottage 494- West 28th Street
                                          P. 0. Box 30478
                                        Sea Island, GA 31561


                                                                           January 2, 2001


     PERSONAL AND CONFIDENTIAL

     Mr. Lester Eber, President
     Eber Bros. Wine & Liquor Corporation
     155 Paragon Drive          ·
     Rochester, NY I 4624

     DearLes:

            As you know, I shall retire from Nixon Peabody at the close of the Finn's fiscal year on
                81
     January 31 • I shall, however, remain a Trustee of the Alan Eber Trust (as was your father' s
     wish) and shall continue as a Director and Consultant of the Eber Companies ~d as your
     personal counsel as Chief Executive Officer. The source of my compensation for the
     responsibilities assumed in those capacities will necessarily change. This letter addresses that
     lSSUe.


             You and I are familiar with our past practices. For the record, however, a bit of history
     may be helpful. Over the past twenty-five years or so, it has been our understanding that my
     compensation for the responsibilities assumed on behalf of your family and the Eber Companies
     would be derived.from fees paid to Nixon Peabody (and it's predecessor firms) which would act
     as general counsel to the Companies overseeing all of the legal engagements to which the
     Companies (or the Eber Trust) would be a party. Following my retirement from the Finn, the
     Companies shall select whatever counsel we believe will most effectively represent our interests
     from time to time as we grow and judge each engagement independently. As a Director, I
     heartily endorse this procedure as being in the best interests of the Companies.

              In New York State, a Trustee is compensated by a commission payable annually from the
     income and principal of the trust. While the amount of this commission varies depending of the
     value of the trust. a percentage of .003% is applicable to trusts with a principal value in excess of
     $1,000,000. The EberTrust consists almost exclusively of stock ofEber Bros. & Co., Inc. and
     of its subsidiary companies for which there is no readily determinable market value. The book
     value of E ber Bros. & Co., Inc., however, at the close of it's last fiscal year was in excess of
     $20,000,000. While book value is by no means the best (or only) factor from which to determine
     a corporation's value, it is one of the factors which we can use to determine the magnitude of the
     responsibility which you and I share as a duty to your extended family.
                                                                                               f     PLAINTIFF'S
                                                                                               ~       EXHIBIT
                                                                                               §      :1.,.,


                                                                               EB-0000 1556
      Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 67 of 72




              As a Director and consultant to the Companies, I have endorsed your strategic plan to
      grow our companies thus enabling us to compete in an industry that has changed radically over
      the years since your father's death. We are a far different entity from twenty-five years ago,
      becoming a major player of which our competitors are acutely aware. I am confident that
      without your foresight and hard work implementing the necessary changes that we would now
      confront much more serious issues than we now face. I have always supported and encouraged
      you to move fon.vard; and, to th.e extent that I am able, I look forward to continuing that
      relationship.

             With the foregoing as historical reference, I would propose to you the following:
                     a.}. I shall continue to waive any direct annual compensation as a Trustee of the
      Alan Eber Trust;                       .                                 ·
                     b.) I shall continue·as a Director of the Eber Companies without any
      compensation commensurate with my responsibilities as a Director; and
                     c.) I shall continue to serve as a consultant to the Companies and as counsel to
      you, personally and as ChiefExecutive Officer.

              As compensation for all of these duties, the Eber Companies will pay me an annual
      consulting fee of$40,000, payable quarterly on the first of February, May, August and
      November, beginning on February 1, 2001. This relationship shaH remain in place until
      modified by you and me in the.manner established by this letter. If you are comfortable with our
      understanding as stated herein, please initial a copy of this letter (provided for that purpose) and
      return it to me.




             The tenns and conditions of this letter are agreed by the Eber Companies.


                                                           Lester Eber - January , 2001
! '

                                                           · t../~       /' !
                                                          pC~-~ l - f;:t.rV
                                                                           /J·~. · (t0




                                                                                EB-0000 1557
              Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 68 of 72
JDJaU-~OD                                                              .&J.&oltl.., . ,~   ................&""'~ "'·~........,-- . - ---.. • • ··--·-..,.-··- ··   r - ....···




         {'~~1   Gmail                                                                              elliott,.....,. <ewaumaetOamait.com>



         Compensation
         1message

         elliot gumHr <ewgtmaer@gmalloom>                                          Tue, Oct 29, 2013 at 6:30 PM
         To: Wendy Eber <Weber@sloct.mardsons.oom>, lester Eber <leber@eberbros.com>

          Greetif1Js to you both. I now .n qlite confidert that the issues wNch you, Wendy, faced in t1.1Jif11 Slocum and
          Sons into 8 profitable enterprise wit be successf'Uiy addressed. It is 8 pleaswe to be wlh the Eber fanily in this
          erdeavor.

          You w11 recall, I hope, ow 001"1118rsation last Decenmer when I was asked to codiooe as Cirector/Trustee
          /confident. While I was prepared to conclude my relatlonstip after -40 or so years, I was happy to codinue. My
          annual ~for sometime has been $22.000, payable in quarterly lnstalmenls. I have been paid
          $11,000 so far tlis year. In August,(at \Nendy's request), I agreed to defer receipt ur~il October to ease the
          cash flow cklif11 the sumner. It Is now a day or so shy of November. Two molths remain to COIJ1)Iete the
          annual cxn•••itnent,. It codd be that you are unaware that m co~nsation ha8 ben paid since July.

          I wish to acconvnodate you two as 8 member of the team. Lord kmws that Lester has cormitted an incredible
          amount to brif11 about the comparr(s success .• I'm prepared to do "'!&hare if the lcil:ty calls for lt.. Please give
          me yotl" thouglts . All the best. Mike




                                                                                           PLAINTIFPS
                                                                                             EXHIBIT


1 of 1
                                                                                                                                    GUM000023
                                                                                                                                                    3T6l2017 3:11PM
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 69 of 72

    EBER BROS. WINE & LIQUOR CORP.
                                       Corporate Office
                95 Aliens Creek Rd., Bldg 2 Ste 10, Rochester, New York 14618
                         Phone: (585) 360-4240     Fax: (585) 360-4211

 April 2, 2010

 Dear Sally,

 It was good talking to you. As I told you I am writing you to discuss with you the
 financial condition of the company, our capital needs and to offer you the opportunity to
 participate i11 a plan to provide capital to help the business.

 As you know, the family business has experienced significant difficulties over the past
 few years. During that time we have liquidated several businesses and done our best to
 meet the company's financial obligations whi le operating a financially viable business. It
 hasn't been easy. Over the past few years I have cut my sala1·y by over 50% and made
 every other cut I believed we could make while retaining a financially viable business.

 Today we have one operating business that is substantially smaller than the original
 company. We believe that our Connecticut operation has the potential to be the
 foundation for the renewal of our business. But, our Connecticut business and its parent
 company are facing several financial issues. They both have liquidity issues and in order
 to meet our financial needs we have looked for outside financial support from several
 banks. Importunely they all have turned down our loan requests.

 As a result of the businesses financial needs, Connecticut' s growth opportw1ities and our
 failure to find a financial institution to provide us with an adequate financial option 1
 offered to personally loan the company the capital it needed to meet its projected
 obligations this year. The amount of the loan is $1.5 million dollars. The loan is secured
 by the EBWL and Metro's equity interest in our C01mecticut business. The board of
 directors recently approved the loan documents as well as our security arrangements.

 For the next 30 days I will offer you the opportunity to participate in the loan. If you
 desire to participate you would be responsible for funding 1/3 of any advances to the
 company. To date I have advanced the company approximately $500,000. Therefore if
 you decide to participate in the loan you would be required to remit to me approximately
 $167,000 to reimburse me for my advances. Future advances would be in minimum
 increments of approximately $50,000 for each of us and could be done on a monthly
 basis.

 I encourage you to review a copy of the loan documents, which I have attached to this
 letter. We have made substantial progress but are still in a loss position. Please discuss
 this opportunity with your financial and legal advisors. If you wish to move forward with
 the loan, please sign the enclosed confidentiality agreement and I will send you the
 company financial statements. Finally, please let me know if you would like any
 additional information about Eber Connecticut LLC.

 8iitcerel;r,
                      ~_)
                                                    I•
                                                         PLAINTIFF'S
                                                           EXHIBIT
 Lester Eber              ~~
                                                    I            '.\                  KSH00004
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 70 of 72




 Mr. Thomas B. Slocum, Stockholder Agent
 P.O. Box2136
 554 Cedar Crest
 Lake Ozark, MO 65049

 Mr. Thomas B. Slocum
 P.O. Box2136
 554 Cedar Crest
 Lake Ozark, MO 65049

 Mr. George E.B. Slocum
 257 Newton Road
 Woodbridge, Connecticut 06525

          Re:      Slocum & Sons of Maine, Inc. ("Slocum-Maine")

 Dear Tom:

  This Letter Agreement will confirm our understanding with respect to the option you granted to
  Eber Bros. Wine & Liquor Metro, Inc., exercisable at any time on or before December 31, 2008,
  to purchase all, but not less than all, of the outstanding stock of Slocum-Maine for an aggregate
  purchase price of $10.00 (the "Call Option' ') under that certain Agreement and Plan of Merger
  dated February 4, 2005, by and among Slocum & Sons, Inc., Slocum & Sons of Rhode Island,
  Inc., Slocum Maine, TGH of Connecticut, Inc., Eber Bros. Wine & Liquor Metro, Inc.
  ("Purchaser"), Eber-Connecticut, LLC, Eber-Rhode Island, LLC, Eber Bros. Win & Liquor
  Corporation and you, as amended by that letter agreement dated April 29, 2005 (the
  "Agreement"), pursuant to which

  Each of you acknowledge and agree that:

     1.         The Call Option has been extended to December 31, 2012.

     2.         Each of you, jointly and severally, represent and warrant to Purchaser and its
                nominees that:

                a. Slocum Maine is a corporation duly organized, validly existing and in good
                   standing under the laws of the State of Maine.

                b. The entire authorized capital stock of the Slocum Maine consists of five thousand
                   (5,000) shares of a single class of common stock, no par value, of which Two
                   Hundred (200) shares are issued and outstanding (the "Stock"). There are no
                   outstanding or authorized options, warrants, purchase rights, subscription rights,

                                          •    PLAINnFPS
                                          j     EXHIBIT
 {N0923886;2}                             ~   ss
                                                                                        EB-00033771
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 71 of 72




                      conversion rights, exchange rights or othe
                     Slocum Maine to issue, sell or otherwis r contracts or commitments that require
                     capital stock. There are no outstand'   e cause ~o become outstanding any of its
                     stock, profit participation, or simil:~t~:uth~nzed stock appreciation, phantom
                     There are no voting trusts proxies o g h s WJth respect to the Slocum Maine.
                    respect to the voting of the capiW st~:~ ~~ :;e~%:: ~:ndeerstanThdings with
                   agre     t       d      d'        .                              .    ere are no
                      . emen s or un erstan mgs restricting or otherwise relating to the transfer 0
                   vot~ng of any su~h capital stock. All of the outstanding shares of the Sloe~
                   Mame are fully pa1d and nonassessable.

               c. Each of yo? own and hold of record and beneficially and have good and
                  marketable. title to, the number of shares of stock set forth opposite each of your
                  names, which stock represents all of the issued and outstanding shares of stock or
                  equity securities of the Slocum Maine:

                           Name of Seller                 Shares of Stock
                           Thomas B. Slocum                     100
                           George E.B. Slocum                   100

               d. All of the shares so owned and held by each of you are free and clear of all
                  mortgages, liens, pledges, charges, claims, security interests, proxies, voting
                  agreements, voting trusts and other encumbrances or restrictions of any kind
                  (collectively, "Encumbrances"). Except for the obligations of each of you under
                  this Agreement, there are no obligations binding on either of you which require
                  either of you to sell, transfer, assign, pledge or mortgage any of the Stock. Upon
                  the purchase by Purchaser of the Stock, good and marketable title to the Stock
                  will be vested in Purchaser (or its nominees) free and clear of all Encumbrances.

    3.         The Purchaser hereby exercises the Call Option.

    4.         Together with the execution and delivery of this Letter Agreement, George E.B.
               Slocum will deliver a fully executed stock power transferring all of his shares to
               Lester Eber and Thomas B. Slocum will deliver a fully executed stock power
               transferring all of his shares to Wendy Eber, each together with each of your original
               stock certificates. Upon the delivery of such certificates and stock powers and
               recording of such transfer on the books of Slocum Maine, all right, title and interest in
               and to the shares beneficially and of record, shall vest in Wendy Eber and Lester Eber
               in proportion to the respective numbers of shares transferred to each.

    5.         This Letter Agreement shall be by the law of the State of Connecticut without regard
               to its conflicts of law principles.

Kindly indicate your agreement with the foregoing by signing in the space indicated below and
returning this Letter Agreement to the undersigned.

                                    [signatures on the following page]



(N0923886;2}


                                                                                             EB-00033772
Case 1:16-cv-09517-LAK-KHP Document 266-3 Filed 11/09/19 Page 72 of 72




 Very truly yours,

 EBER BROS. WINE & LIQUOR METRO, INC. ·


 By      I   M4!btr--
       Niine: ~ .
       Title:    Cf'D
                        &bt7

  Accepted and agreed this_ day of July, 2012.



  Thomas B. Slocum, Stockhoider Agent


   I     hh. .~ ~
  Thomas B. Slocum~di~Hy
                               ft__
                                               ·


  91. q_~a, E • ~        j     \lz,   ""'>-<
  George .B. Slocum




 {N0923 886;2}



                                                               EB-00033773
